Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 1 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 1 of 84 PageID 97994


                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

 IN RE ACIS CAPITAL                    §
 MANAGEMENT, L.P., et al.,             §
                                       §
                   Debtors.            §
                                       §    Civil Action No. 3:18-CV-1056-D
 NEUTRA, LTD., et al.,                 §    (Consolidated with Civil Action Nos.
                                       §    3:18-CV-1057-D, 3:18-CV-1073-D,
                   Appellants,         §    and 3:18-CV-1084-D)
                                       §
 VS.                                   §    (Bank. Ct. Nos. 18-30264-SGJ-7;
                                       §    18-30265-SGJ-7)
 JOSHUA N. TERRY, et al.,              §
                                       §
                   Appellees.          §

 IN RE ACIS CAPITAL                    §
 MANAGEMENT, L.P., et al.,             §
                                       §
                   Debtors.            §
                                       §    Civil Action No. 3:18-CV-1822-D
 HIGHLAND CLO FUNDING, LTD.,           §    (Bank. Ct. Nos. 18-30264-SGJ-11 and
 et al.,                               §    18-30265-SGJ-11)
                                       §
                   Appellants,         §
                                       §
 VS.                                   §
                                       §
 ROBIN PHELAN, CHAPTER 11              §
 TRUSTEE, et al.,                      §
                                       §
                   Appellees.          §
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 2 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 2 of 84 PageID 97995


 IN RE ACIS CAPITAL                           §
 MANAGEMENT, L.P., et al.,                    §
                                              §
                      Debtors.                §
                                              §     Civil Action No. 3:19-CV-0291-D
 HIGHLAND CAPITAL                             §     (Bank. Ct. Nos. 18-30264-SGJ-11 and
 MANAGEMENT, L.P., et al.,                    §     18-30265-SGJ-11)
                                              §
                      Appellants,             §
                                              §
 VS.                                          §
                                              §
 ROBIN PHELAN, CHAPTER 11                     §
 TRUSTEE, et al.,                             §
                                              §
                      Appellees.              §

                                APPEALS FROM THE
                        UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS

 FITZWATER, Senior Judge:

        In multiple appeals taken from two involuntary bankruptcy cases, the principal

 questions presented are whether the bankruptcy court erred by issuing orders for relief and

 denying the debtors’ motion to dismiss or compel arbitration; whether the bankruptcy court

 erred by approving a seven-figure break-up fee in favor of a potential transaction partner; and

 whether the bankruptcy court erred by confirming a reorganization plan (“the Plan”) that

 enjoins a non-debtor, non-creditor entity from exercising certain contractual rights. The

 court must also decide questions of the bankruptcy court’s subject matter jurisdiction and of

 one appellant’s standing to appeal. For the reasons that follow, the court DISMISSES the

 appeal from the orders for relief, AFFIRMS the break-up fee order, and AFFIRMS the order


                                              -2-
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 3 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 3 of 84 PageID 97996


 approving the Plan. The court need not address the bankruptcy court’s denial of the motion

 to dismiss.

                                               I

        The following factual summary is based on the bankruptcy court’s findings of fact in

 support of the orders for relief and the Plan confirmation order. See In re Acis Capital

 Mgmt., L.P. (Acis II), 2019 WL 417149, at *2-7 (Bankr. N.D. Tex. Jan. 31, 2019) (Jernigan,

 J.) (confirmation order); In re Acis Capital Mgmt., L.P. (Acis I), 584 B.R. 115, 119-42

 (Bankr. N.D. Tex. 2018) (Jernigan, J.) (orders for relief).1

                                               A

        Appellant Highland Capital Management, L.P. (“Highland”) is a Dallas-based

 registered investment advisor that manages nearly $15 billion of assets through an

 organizational structure comprised of roughly 2,000 different entities. Its investment

 vehicles include mutual funds, private equity funds, and (relevant here) collateralized loan

 obligation funds (“CLOs”). Highland conducted its CLO business through an entity called

 Acis Capital Management, L.P. (“Acis LP”) and Acis LP’s general partner, Acis Capital

 Management GP, L.L.C. (“Acis GP”) (collectively, “Acis,” unless otherwise indicated), both

 debtors in these appeals.

        In 2005 Highland hired appellee Joshua Terry (“Terry”) as a portfolio analyst. Terry



        1
        “The court reviews the bankruptcy court’s . . . fact findings only for clear error.” In
 re Nary, 253 B.R. 752, 756 (N.D. Tex. 2000) (Fitzwater, J.) (quoting In re ICH Corp., 230
 B.R. 88, 91 n.10 (N.D. Tex. 1999) (Fitzwater, J.)).

                                             -3-
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 4 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 4 of 84 PageID 97997


 rose through the ranks at Highland until he became the portfolio manager for Highland’s

 CLO business, and, in turn, received a 25% limited partnership interest in Acis LP. Terry

 successfully managed billions of dollars of assets on Highland’s behalf until June 2016, when

 Highland terminated him. The reason for Terry’s termination is disputed.2 As a result of the

 termination, Terry’s partnership interest in Acis LP was deemed forfeited without

 compensation.

        In September 2016 Highland sued Terry in the 162nd Judicial District Court of Dallas

 County, seeking to recover, inter alia, on theories of breach of fiduciary duty, disparagement,

 and breach of contract. Terry asserted counterclaims against Highland, Acis, and others, and

 demanded arbitration. The state court stayed the proceeding and ordered arbitration, and in

 October 2017 the arbitration panel rendered an award in Terry’s favor for $7,949,749.15,

 plus post-judgment interest, against Acis (“the Award”). Terry sought and obtained

 confirmation of the Award in the 44th Judicial District Court of Dallas County.

        After the Award was confirmed, Terry began conducting post-judgment discovery,

 which revealed some transactions that appeared suspicious to Terry. Terry thought that

 Highland was denuding Acis of assets in an effort to make Acis judgment-proof. At a

 January 24, 2018 hearing, Terry requested a temporary restraining order (“TRO”) to restrain



        2
         According to the bankruptcy court, “[t]he arbitration panel that issued the Arbitration
 Award found that Mr. Terry was terminated for essentially doing the right thing for
 investors.” Acis II, 2019 WL 417149, at *14; see also P. 1st Supp. to Pet. to Confirm
 Arbitration Award Exh. 1, No. DC-17-15244 (44th Dist. Ct., Dall. Cty., Tex. filed Nov. 13,
 2017).

                                              -4-
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 5 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 5 of 84 PageID 97998


 Acis LP from transferring any more assets pending a January 31 temporary injunction

 hearing. Acis LP agreed to the request, and the court issued a TRO. Five days later, Terry

 filed supplemental pleadings alleging that Acis LP was engaging in more wrongdoing, and

 requested appointment of a receiver. Instead of proceeding with the January 31 state-court

 hearing, however, Terry took a different tack. At 11:57 p.m. the night before the hearing,

 Terry filed involuntary bankruptcy petitions against both Acis LP and Acis GP.3

                                               B

        To comprehend some of the key issues in these appeals, it is helpful to recount some

 of the fundamentals of CLOs and how Highland structured its CLO business.

        At the most basic level, a CLO is a “basket of loans.” Acis I, 584 B.R. at 123. A

 special-purpose CLO entity (“CLO-SPE”) purchases variable-rate commercial loans at the

 direction of the CLO manager, and collects them into a pool of loans. The obligors of the

 loans are usually large, well-known companies. Investors, such as pension funds, life

 insurance companies, and others, buy into the CLO by purchasing fixed-rate, secured notes

 on which the CLO-SPE itself is the obligor. These notes are typically sold in tranches

 representing different levels of risk. The CLO-SPE pays its obligations on the secured notes

 using the income it receives from its pool of loans, starting with the top tranche of notes and

 then proceeding through the lower tranches. These payments are made according to the

 terms of certain indenture agreements between the CLO-SPE and the indenture trustee (here,


        3
          The bankruptcy court administratively consolidated the two cases, appointed a single
 trustee, and ultimately confirmed one Plan applicable to both alleged debtors.

                                              -5-
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 6 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 6 of 84 PageID 97999


 U.S. Bank, N.A.) to whom the CLO-SPE pledges collateral to secure the notes.

        The last investor to be paid is the “equity” holder, who does not own actual equity but

 instead holds a subordinated, unsecured note. The equity investor earns money when the

 variable interest rates paid to the CLO-SPE on the commercial loans exceed the fixed interest

 rates that the CLO-SPE must pay to the secured note holders. Although the equity investor

 assumes the most risk, it also possesses certain rights that allow it to control the CLO—most

 significantly, the right to call for an optional redemption of the CLO.4 When an optional

 redemption is effected, the CLO’s pool of loans is liquidated and the resulting cash is used

 to pay back the outstanding secured notes, beginning with the top tranche and proceeding

 downward.5

        In the present cases, Acis LP acts as the portfolio manager—not as the equity

 holder—of four CLO-SPEs, and is contractually entitled to receive portfolio management

 fees from them. Appellant Highland CLO Funding, Ltd. (“HCLOF”), a Guernsey6 entity

 formerly known as Acis Loan Funding, Ltd.,7 is the primary equity investor in the CLOs.



        4
         It is disputed whether the equity holder in this case had the right to compel Acis LP
 to effect an optional redemption of the relevant CLOs against Acis LP’s will. The court need
 not resolve this dispute and therefore suggests no view on this question.
        5
          The holders of the top tranche of secured notes also have special rights—namely, the
 right to terminate the CLO manager for cause on 45 days’ notice. The note holders in these
 cases have so far not exercised that right.
        6
         Guernsey is a small island nation located in the English Channel.
        7
         For clarity, the court will refer to this entity as HCLOF, even when describing events
 that occurred before the entity changed its name.

                                             -6-
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 7 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 7 of 84 PageID 98000


 HCLOF does not own Acis; to the contrary, Acis LP once owned an indirect 15% stake in

 HCLOF for regulatory compliance reasons. Acis itself has never had any employees.

 Instead, it subcontracts all front office advising and back office support services to another

 entity. Highland was originally Acis LP’s subcontractor, but, under the Plan, an entity called

 Brigade Capital Management, L.P. (“Brigade”) fills that role (for a much lower cost).

        Historically, all of these entities—Acis LP, Highland, HCLOF, and the CLO-

 SPEs—operated within an ecosystem of contracts that allowed Acis to manage the CLOs

 effectively. First, Acis LP had various fee-generating portfolio management agreements

 (“PMAs”) with the CLO-SPEs . These contracts remain in place under the Plan. Second,

 Acis LP and Highland had a sub-advisory agreement, which obligated Highland to provide

 advisory and management services in exchange for substantial fees. Third, Acis LP and

 Highland had a shared services agreement, through which Highland provided back office

 services to Acis for a significant fee. And, fourth, Acis LP had a separate PMA with HCLOF

 (“the Equity PMA”). While the parties dispute the exact effect of the Equity PMA—i.e., to

 whom it gave power over whom—it is undisputed that Acis LP earned no fees from this

 contract.

                                               C

        Circumstances changed after the state-court litigation between Highland and Terry

 began. As noted above, Highland and Acis LP engaged in numerous transactions that caused

 Terry to believe “that Highland was dismantling and denuding Acis LP of all of its assets and

 value.” Acis I, 584 B.R. at 144. In October 2017, four days after Terry obtained the Award,

                                             -7-
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 8 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 8 of 84 PageID 98001


 Acis LP sold its stake in HCLOF back to HCLOF in exchange for about $990,000 in cash.

 As a result, Acis LP could no longer lawfully manage any new CLOs under the applicable

 regulatory scheme. Three days later, HCLOF entered into a new PMA—a replacement for

 the Equity PMA—with a recently-formed Cayman Islands entity called Highland HCF

 Advisor, Ltd. At around the same time, Acis LP terminated the original Equity PMA. In

 early November 2017, Acis LP transferred one of its most significant assets—a $9.5 million

 note receivable that Highland owed to it—to another Cayman Islands entity, Highland CLO

 Management, Ltd. (“Highland Management”). Acis LP transferred the note pursuant to a

 contract that provided that Highland Management would step into Acis LP’s shoes as the

 portfolio manager for the CLOs. Highland Management also promised to reimburse Acis LP

 for up to $2 million of future legal fees and up to $1 million of future administrative

 expenses. One day after the Award was confirmed, Acis LP transferred away “the vehicle

 that can most easily be described as the Acis LP ‘risk retention structure’ (necessitated by

 [the] federal Dodd Frank law)” to Highland CLO Holdings Ltd., yet another Cayman Islands

 entity. Acis I, 584 B.R. at 129. That same day, Acis LP conveyed to the same Cayman

 Islands entity its contractual right to receive management fees from a particular CLO-SPE.

 This contractual right was worth $5 million, but all Acis LP received in return was

 forgiveness of a $2.8 million receivable that it owed to Highland.

        On the day after Terry obtained his final judgment in the 44th Judicial District Court

 of Dallas County, Acis LP underwent a sudden change in ownership. Previously, Acis LP’s

 limited partners were Mark Okada (“Okada”), Highland’s chief investment officer, and the

                                             -8-
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 9 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 9 of 84 PageID 98002


 Dugaboy Investment Trust, a family trust of Highland’s CEO, James Dondero. But on

 December 18, 2017 Okada and the Dugaboy Investment Trust both conveyed their interests

 in Acis LP to appellant Neutra, Ltd. (“Neutra”), a Cayman Islands exempted company. The

 Dugaboy Investment Trust also conveyed its 100% ownership interest in Acis GP to Neutra.

 Thus Neutra became Acis’ sole equity owner.

        Highland asserts that these transactions were part of a market-driven restructuring, or

 “reset,” of Highland’s CLOs. According to Highland’s witnesses, Acis LP had become

 “‘toxic’ in the market place” due to the litigation with Terry, and had to be excised from

 Highland’s CLO business. Acis I, 584 B.R. at 128; accord Acis II, 2019 WL 417149, at *11.

 HCLOF also has an anonymous, third-party institutional investor (“the Passive Investor”)

 who purportedly demanded that Acis LP be removed as Highland’s CLO manager. But the

 Passive Investor’s representative testified at a hearing that the Passive Investor had made no

 such demand, and the bankruptcy court found that Highland’s testimony about Acis’

 supposed toxicity was not credible.      According to the bankruptcy court, Highland’s

 explanations for the transfers described above were “a seemingly manufactured narrative to

 justify prior actions.” Acis II, 2019 WL 417149, at *16 (capitalization omitted). The

 bankruptcy court rejected this narrative, finding that “[t]he evidence established

 overwhelmingly that there is a substantial likelihood that the transfers were part of an

 intentional scheme to keep assets away from Mr. Terry as a creditor.” Id. at *12.




                                             -9-
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 10 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 10 of 84 PageID 98003


                                                D

         Terry filed the involuntary petitions against Acis LP and Acis GP in order to stop the

  apparent transfer of assets away from Acis LP. See Acis I, 584 B.R. at 144. Fast-paced

  litigation followed.

         On March 19, 2018—two days before the scheduled trial on the involuntary

  petitions—Acis filed a motion to dismiss for lack of subject matter jurisdiction, or, in the

  alternative, to compel arbitration (“the Arbitration Motion”). The bankruptcy court’s

  decision to deny this motion is at issue in all three of the instant appeals. The Arbitration

  Motion was based on the Acis LP limited partnership agreement (“the Acis LPA”), which

  governed the relationship between Terry and Acis. The Acis LPA provides a dispute

  resolution procedure for “any controversy or claim . . . arising out of, relating to or in

  connection with the [Acis LPA] or otherwise involving the Partnership, its Partners and/or

  any GP Party.” Third Appeal R. 4504 (brackets in original). Under this dispute resolution

  procedure, the parties must first attempt to mediate any dispute; only after mediating may

  they resort to binding arbitration. Any party who fails to mediate a claim, or who files a

  judicial lawsuit, ostensibly waives that claim. Acis argued in the Arbitration Motion that the

  Acis LPA’s dispute resolution provisions applied to the involuntary petitions, and that

  because Terry failed to comply with those provisions, the bankruptcy court lacked subject

  matter jurisdiction over the controversy. The bankruptcy court denied the Arbitration Motion

  on the eve of trial.

         In the early morning hours of the day the trial was scheduled to begin (at 2:33 a.m.),

                                              - 10 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 11 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 11 of 84 PageID 98004


  several Highland-related entities—including Neutra and HCLOF—filed a motion to

  intervene.   They sought intervention as of right under Fed. R. Bankr. P. 7024, or,

  alternatively, permissive intervention under Rule 2018.8 The putative intervenors did not,

  however, intend to participate in the trial; they sought only to preserve their right to appeal

  any adverse ruling. The bankruptcy court denied the motion.

         The trial of the involuntary petitions began as scheduled on March 21, 2018, and

  spanned five days. On the first day of trial, the putative intervenors informed the bankruptcy

  court of their objection to the involuntary petitions, and they appeared via counsel during

  each day of the trial. Following the trial, the bankruptcy court ruled in favor of Terry as the

  petitioning creditor, concluding that Acis had fewer than 12 eligible creditors; Acis was not

  generally paying its debts as they came due; Terry filed the involuntary petitions in good

  faith; and abstention under 11 U.S.C. § 305 was not warranted. The bankruptcy court issued

  orders for relief on April 13, 2018.

                                                 E

         Highland and its related entities continued to participate in the bankruptcy court

  proceedings after the orders for relief were issued. The bankruptcy court, after finding that

  a “trustee appears necessary to halt the post-Arbitration Award transactions and transfers of

  value out of Acis LP . . . [and] to resolve the inherent conflicts of interest between [Acis] and

  Highland,” appointed Robin Phelan (“the Trustee”) as trustee. See Acis I, 584 B.R. at 149-


         8
         Unless otherwise indicated, all citations in this opinion to a “Rule” are to the Federal
  Rules of Bankruptcy Procedure.

                                               - 11 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 12 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 12 of 84 PageID 98005


  50. On April 30, 2018 HCLOF—acting in its capacity as the equity note holder—sent five

  notices to Acis LP directing it to effect an optional redemption of the Acis CLOs on June 14,

  2018. The Trustee analyzed the notices and concluded that they were defective.

         Highland and HCLOF responded by filing an adversary proceeding against the

  Trustee, seeking to compel the Trustee to effect a redemption.9 The bankruptcy court sua

  sponte issued a TRO forbidding all relevant parties (including HCLOF) from taking any

  action in furtherance of an optional redemption of the CLOs. HCLOF then informed the

  bankruptcy court at a June 14, 2018 hearing that it had withdrawn the optional redemption

  notices. Because of HCLOF’s representation, the Trustee did not seek to extend the TRO.

  The next day, HCLOF sent a second set of notices to Acis LP, again demanding that Acis LP

  effect an optional redemption of the CLOs. The Trustee then filed his own adversary

  proceeding (“the Trustee Adversary”) against Highland, HCLOF, and others, seeking a

  second TRO.10 The bankruptcy court granted the TRO, and, after an evidentiary hearing,

  converted the TRO into a preliminary injunction.

         While these adversary proceedings were taking place, the Trustee was preparing a

  chapter 11 reorganization plan for Acis.11 The Trustee initially proposed three plans: Plan

  A, Plan B, and Plan C. Under Plan A, the Trustee—using the doctrine of equitable

         9
          Adversary Proceeding No. 18-03078-SGJ.
         10
             Adversary Proceeding No. 18-03212-SGJ.
         11
           When the bankruptcy court issued the orders for relief, the cases were under chapter
  7 of the Bankruptcy Code. The bankruptcy court later converted the cases to chapter 11
  cases.

                                             - 12 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 13 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 13 of 84 PageID 98006


  subrogation—would have transferred HCLOF’s subordinated equity notes to a third

  party—Oaktree Capital Management LP (“Oaktree”)—in exchange for a $100 million

  payment to HCLOF, and would have paid off Acis’ other creditors with additional funds

  provided by Oaktree. Plans B and C would have amended the indenture agreements to

  prohibit any redemption right from being exercised until all allowed claims were paid in full.

  The purpose of Plans B and C was to prevent HCLOF from calling for an optional

  redemption of the CLOs, which would have rendered Acis LP’s fee-paying PMAs worthless.

  The bankruptcy court ultimately held that all three of these proposed plans were

  unconfirmable.

         Before proposing Plans A, B, and C, the Trustee asked the bankruptcy court to

  approve the payment of a $2.5 million break-up fee (“the Break-Up Fee”) to Oaktree if Plan

  A was not confirmed within a certain time period. This Break-Up Fee was a small

  percentage of the total value of the Plan A transaction—which was roughly $108

  million—but represented a large percentage of the $8.6 million that Acis LP would retain

  after HCLOF was compensated for its subordinated notes. The Trustee’s motion also sought

  to substitute Oaktree for Highland as Acis LP’s investment advisor and service provider. The

  Trustee also requested that Oaktree be reimbursed for any reasonable expenses it might incur

  in connection with the proposed transaction (“the Expense Reimbursement”).               The

  bankruptcy court granted the motion with minor modifications.12



         12
          Brigade—not Oaktree—now provides advisory and back office services to Acis.

                                              - 13 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 14 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 14 of 84 PageID 98007


         After the bankruptcy court rejected Plans A, B, and C, the Trustee proposed—and the

  bankruptcy court confirmed—Plan D. Under the confirmed Plan, Terry received full equity

  ownership of Acis in exchange for a $1 million reduction in the value of his claim. Acis LP

  continues to serve as the portfolio manager for the Acis CLOs and continues to earn

  management fees. The cash flow resulting from Terry’s operation of Acis will be used to pay

  the claims of Acis’ creditors, including Terry. To prevent Highland and HCLOF from

  disrupting this cash flow, the bankruptcy court entered an injunction (“the Temporary

  Injunction”)13 prohibiting various parties and non-parties—including HCLOF—from taking

  any steps to effect an optional redemption or liquidation of the Acis CLOs. The Temporary

  Injunction is actually an extension of the preliminary injunction that the bankruptcy court

  issued in the Trustee Adversary. It is set to expire upon the earlier of the following: (1) the

  entry of a final order in the Trustee Adversary; (2) the satisfaction of all allowed claims

  against Acis; (3) the bankruptcy court’s entry of an order finding that a material default has

  occurred under the Plan; or (4) any subsequent order of the bankruptcy court providing

  otherwise as to one or more of the CLOs.

                                                F

         Three appeals (the first consisting of four consolidated appeals)14 taken from the


         13
          Because the briefing refers to the plan injunction as a “temporary” injunction rather
  than a “preliminary” injunction, which is the federal nomenclature, the court will do so as
  well.
         14
          The First Appeal consists of four consolidated appeals. No. 3:18-CV-1056-D is an
  appeal of the order denying Neutra the right to intervene in the involuntary proceeding

                                              - 14 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 15 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 15 of 84 PageID 98008


  bankruptcy court’s rulings are now before this court. For clarity, the court will refer to the

  appeals as the First, Second, and Third Appeals.

         In the First Appeal (No. 3:18-CV-1056-D), appellant Neutra15 contends that the

  bankruptcy court erred by denying the Arbitration Motion,16 failing to dismiss the involuntary

  petitions on the ground that they were filed in bad faith, and declining to abstain under 11

  U.S.C. § 305.




  against Acis GP. No. 3:18-CV-1073-D is an appeal of the order for relief as to Acis LP. No.
  3:18-CV-1084-D is an appeal of the order denying Neutra the right to intervene in the
  involuntary proceeding against Acis LP.

         No. 3:18-CV-1057-D is supposed to be an appeal of the order for relief as to Acis GP,
  but, due to a filing error, the notice of appeal actually challenges the order denying
  intervention as to Acis GP—the same order at issue in 3:18-CV-1056-D. Neutra attempted
  to remedy this mistake by filing a second amended notice of appeal in the bankruptcy court,
  but that notice was erroneously transmitted to the docket of 3:18-CV-1084-D instead of 3:18-
  CV-1057-D. Because these are ministerial errors that do not affect the court’s jurisdiction,
  the court will correct them at the conclusion of this opinion. See, e.g., In re Smith, 133 B.R.
  800, 804 (N.D. Tex. 1991) (Fitzwater, J.) (“In contrast to the failure properly to designate an
  appellant, which is a jurisdictional defect, the failure to specify the correct judgment is
  irrelevant where it is clear which judgment the appellant is appealing.” (citations omitted)).
         15
          HCLOF and an entity called CLO Holdco Ltd. are also named as appellants in the
  First Appeal. Neutra is the only appellant, however, who has submitted briefing.
         16
           Neutra did not file a separate notice of appeal with respect to the order denying the
  Arbitration Motion. Instead, it contends that this order is an interlocutory order that merged
  into the orders for relief, which are final orders for the purposes of 28 U.S.C. § 158(a)(1).
  See In re Manuel Mediavilla, Inc., 568 B.R. 551, 566 (B.A.P. 1st Cir. 2017); In re Marciano,
  459 B.R. 27, 36 (B.A.P. 9th Cir. 2011). Terry does not contest this assertion. Neutra also
  maintains that mandatory arbitration agreements implicate subject matter jurisdiction, which
  any party can raise at any time.

                                              - 15 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 16 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 16 of 84 PageID 98009


         In the Second Appeal (No. 3:18-CV-1822-D), appellant Highland17 contends that the

  bankruptcy court erred by denying the Arbitration Motion and approving the Break-Up Fee

  and Expense Reimbursement.18

         In the Third Appeal (No. 3:19-CV-0291-D), appellants Highland and Neutra contend

  that the bankruptcy court erred by denying the Arbitration Motion; confirming the Plan while

  the appeal of the orders for relief was still pending; confirming the Plan even though the

  statutory requirements of 11 U.S.C. § 1129 were not met; and entering the Temporary

  Injunction. HCLOF submitted a separate brief in the Third Appeal, arguing that the

  Temporary Injunction is beyond the constitutional authority of the bankruptcy court, is

  overbroad, and is not supportable under the four-part preliminary-injunction test.

         On April 12, 2019 Acis filed a motion to substitute itself as the appellee in the Third

  Appeal.

         The appeals and Acis’ motion are before the court for decision.

                                                II

         “The court reviews the bankruptcy court’s conclusions of law de novo, but reviews

  its fact findings only for clear error.” In re Nary, 253 B.R. 752, 756 (N.D. Tex. 2000)



         17
           HCLOF is also named as an appellant in the Second Appeal, but it did not submit
  or join in any briefing.
         18
           The notice of appeal in the Second Appeal also challenges the bankruptcy court’s
  decisions to deny a preliminary injunction requested by HCLOF and to grant the Trustee’s
  request for a preliminary injunction in the Trustee Adversary. These appeals were separately
  docketed and subsequently dismissed.

                                              - 16 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 17 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 17 of 84 PageID 98010


  (Fitzwater, J.) (quoting In re ICH Corp., 230 B.R. 88, 91 n.10 (N.D. Tex. 1999) (Fitzwater,

  J.)). “A finding of fact is clearly erroneous when, although there is evidence to support it,

  the reviewing court is left with the definite and firm conviction that a mistake has been

  committed.” In re Johnson Sw., Inc., 205 B.R. 823, 827 (N.D. Tex. 1997) (Fitzwater, J.)

  (quoting In re Placid Oil Co., 158 B.R. 404, 412 (N.D. Tex. 1993) (Fitzwater, J.)). “If the

  trier of fact’s account of the evidence is plausible in light of the record viewed in its entirety,

  the appellate court may not reverse it.” Id. (quoting Placid Oil Co., 158 B.R. at 412).

  “[T]his court does not find facts. Neither is it free to view the evidence differently as a

  matter of choice.” Id. (alteration in original) (quoting Placid Oil Co., 158 B.R. at 412). “The

  bankruptcy judge’s unique perspective to evaluate the witnesses and to consider the entire

  context of the evidence must be respected.” Id. (quoting Placid Oil Co., 158 B.R. at 412)

  (internal quotation marks omitted).

         In reviewing matters committed to the bankruptcy court’s discretion—such as whether

  to approve a break-up fee and expense reimbursement—the court applies an abuse of

  discretion standard. See In re Reliant Energy Channelview LP, 594 F.3d 200, 205 (3d Cir.

  2010). “To constitute an abuse of discretion, the [bankruptcy] court’s decision must be either

  premised on an application of the law that is erroneous, or on an assessment of the evidence

  that is clearly erroneous.” Grigson v. Creative Artists Agency, L.L.C., 210 F.3d 524, 528 (5th

  Cir. 2000).




                                                - 17 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 18 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 18 of 84 PageID 98011


                                                III

         In the First Appeal, appellee Terry contends that appellant Neutra lacks standing to

  appeal the orders for relief.19

                                                A

                                                1

         “Bankruptcy courts are not authorized by Article III of the Constitution, and as such

  are not presumptively bound by traditional rules of judicial standing.” In re Coho Energy

  Inc., 395 F.3d 198, 202 (5th Cir. 2004) (citing Rohm & Hass Tex., Inc. v. Ortiz Bros.

  Insulation, Inc., 32 F.3d 205, 210 n.18 (5th Cir. 1994)). But there are still limits on who may

  appeal a bankruptcy court order. See In re Technicool Sys., Inc., 896 F.3d 382, 385 (5th Cir.

  2018). Before 1978, those limits were provided by the Bankruptcy Act, which granted

  appellate standing only to “person[s] aggrieved” by a bankruptcy court order. Coho Energy,

  395 F.3d at 202 (quoting 11 U.S.C. § 67(c) (1976)). Congress repealed the relevant statutory

  provision when it passed the Bankruptcy Reform Act of 1978, but courts—including the

  Fifth Circuit—nonetheless still apply the person aggrieved test to bankruptcy appeals. See

  id. Because “[b]ankruptcy cases often involve numerous parties with conflicting and

  overlapping interests,” and “[a]llowing each and every party to appeal each and every order



         19
           The other appellants in the First Appeal have not briefed the issue of standing. They
  have therefore failed to meet their burden to assert that they have standing. See Rohm &
  Hass Tex., Inc. v. Ortiz Bros. Insulation, Inc., 32 F.3d 205, 208 (5th Cir. 1994) (“[T]he
  putative appellant shoulders the burden of alleging facts sufficient to demonstrate that it is
  a proper party to appeal.”).

                                              - 18 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 19 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 19 of 84 PageID 98012


  would clog up the system and bog down the courts,” it is necessary for courts to limit who

  may appeal any given order. Technicool Sys., 896 F.3d at 385.

         The person aggrieved test “is ‘more exacting’ than the test for Article III standing.”

  Id. (quoting In re Delta Produce, L.P., 845 F.3d 609, 619 (5th Cir. 2016)). “Rather than

  showing the customary ‘fairly traceable’ causal connection, a bankruptcy appellant must

  instead show that he was ‘directly and adversely affected pecuniarily by the order of the

  bankruptcy court.’” Id. (footnotes omitted) (first quoting Lujan v. Defenders of Wildlife, 504

  U.S. 555, 560-61 (1992), then quoting Fortune Nat. Res. Corp. v. U.S. Dep’t of Interior, 806

  F.3d 363, 366 (5th Cir. 2015)).20

                                                2

         Equally important to deciding whether Neutra has standing is the “shareholder

  standing rule,” which is “a longstanding equitable restriction that generally prohibits

  shareholders from initiating actions to enforce the rights of the corporation” absent special

  circumstances. Franchise Tax Bd. v. Alcan Aluminium Ltd., 493 U.S. 331, 336 (1990). The

  doctrine derives from the third-party standing rule: “the plaintiff generally must assert his



         20
           Some courts have imposed an additional prerequisite: that the appellant have
  attended and objected at the underlying bankruptcy proceedings. See, e.g., In re Palmaz Sci.,
  Inc., 262 F.Supp.3d 428, 435 (W.D. Tex. 2017); In re Camp Arrowhead, Ltd., 451 B.R. 678,
  693-94 (Bankr. W.D. Tex. 2011) (quoting In re Ray, 597 F.3d 871, 874 (7th Cir. 2010)). But
  other courts have held that appearance and objection are not indispensable to appellate
  standing. See In re Point Ctr. Fin., Inc., 890 F.3d 1188, 1192-93 (9th Cir. 2018); In re
  Urban Broad. Corp., 401 F.3d 236, 244 (4th Cir. 2005). The Fifth Circuit has not yet
  decided the question. See Palmaz, 262 F.Supp.3d at 434. This court need not decide the
  issue because it disposes of the question of Neutra’s standing on other grounds.

                                              - 19 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 20 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 20 of 84 PageID 98013


  own legal rights and interests, and cannot rest his claim to relief on the legal rights or

  interests of third parties.” Id. (quoting Warth v. Seldin, 422 U.S. 490, 499 (1975)); see In re

  Troutman Enters., Inc., 286 F.3d 359, 364 (6th Cir. 2002). This court has recognized that

  “[u]nder federal common law [and] Texas law . . . only a corporation and not its

  shareholders, not even sole shareholders, can complain of an injury sustained by, or a wrong

  done to, the corporation.” Rigco, Inc. v. Rauscher Pierce Refsnes, Inc., 110 F.R.D. 180, 183

  (N.D. Tex. 1986) (Fitzwater, J.). Although the rule is phrased in terms of corporations and

  shareholders, it applies with equal force to limited partnerships like Acis LP. See CILP

  Assocs., L.P. v. PriceWaterhouse Coopers LLP, 735 F.3d 114, 122-23 (2d Cir. 2013)

  (applying federal common law); 7547 Corp. v. Parker & Parsley Dev. Partners, L.P., 38

  F.3d 211, 220-22 (5th Cir. 1994) (applying Texas law); see also In re A.S. Acquisition Corp.,

  56 Fed. Appx. 415, 416 (9th Cir. 2003) (memorandum) (holding that limited partner lacked

  standing to appeal bankruptcy court order that affected partnership property). It also applies

  to limited liability companies like Acis GP. See Heyer v. Schwartz & Assocs. PLLC, 319

  F.Supp.3d 299, 304-05 (D.D.C. 2018) (applying federal common law); Schoen v.

  Underwood, 2012 WL 13029591, at *4 (W.D. Tex. May 15, 2012) (applying Texas law).

         The Supreme Court has “treated standing as consisting of two related components: the

  constitutional requirements of Article III and nonconstitutional prudential considerations.”

  Franchise Tax Bd., 493 U.S. at 335. The shareholder standing rule falls within the latter

  category, and thus can operate to bar a lawsuit even if Article III standing is satisfied. See

  id. at 336. Recently, the Supreme Court called into question the continuing vitality of

                                              - 20 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 21 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 21 of 84 PageID 98014


  prudential standing, observing that it is in tension with the principle that “a federal court’s

  obligation to hear and decide cases within its jurisdiction is virtually unflagging.” Susan B.

  Anthony List v. Driehaus, 573 U.S. 149, 167 (2014) (quoting Lexmark Int’l, Inc. v. Static

  Control Components, Inc., 572 U.S. 118, 126 (2014)) (internal quotation marks omitted); see

  also Excel Willowbrook, L.L.C. v. JP Morgan Chase Bank, Nat’l Ass’n, 758 F.3d 592, 603

  n.34 (5th Cir. 2014) (“[T]he continued vitality of prudential ‘standing’ is now uncertain in

  the wake of the Supreme Court’s recent decision in Lexmark[.]”). But the Fifth Circuit has

  since reaffirmed the third-party standing doctrine in particular. See Superior MRI Servs., Inc.

  v. All. Healthcare Servs., Inc., 778 F.3d 502, 506 (5th Cir. 2015). The doctrine therefore

  remains binding in this circuit.

         The court is aware of no binding precedent requiring it to apply the shareholder

  standing rule in the context of a bankruptcy appeal, but other courts have done so. See, e.g.,

  In re Heyl, 770 F.3d 729, 730 (8th Cir. 2014) (per curiam); In re AFY, 734 F.3d 810, 822-23

  (8th Cir. 2013); A.S. Acquisition Corp., 56 Fed. Appx. at 416; In re Troutman Enters., 286

  F.3d at 365; In re Dein Host, Inc., 835 F.2d 402, 404-06 (1st Cir. 1987); Rose v. Logan, 2014

  WL 1236008, at *5-7 (D. Md. Mar. 25, 2014). This court concludes that it should do so as

  well, for at least two reasons.

         First, the person aggrieved test already includes a version of the third-party standing

  rule. It requires that the appellant be “directly and adversely affected pecuniarily by the

  order of the bankruptcy court.” Technicool Sys., 896 F.3d at 385 (emphasis added) (quoting

  Fortune Nat. Res. Corp., 806 F.3d at 366). “An ‘indirect financial stake’ in another’s claims

                                              - 21 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 22 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 22 of 84 PageID 98015


  is insufficient for standing.” In re The Watch Ltd., 257 Fed. Appx. 748, 749 (5th Cir. 2007)

  (per curiam) (quoting Rohm, 32 F.3d at 208).

         Second, the person aggrieved doctrine is itself a creature of prudential standing—it

  is distinct from, and narrower than, constitutional standing, and it is justified by practical

  considerations. See Coho Energy, 395 F.3d at 202 (“To prevent unreasonable delay, courts

  have created an additional prudential standing requirement in bankruptcy cases: The

  appellant must be a ‘person aggrieved’ by the bankruptcy court’s order.” (quoting In re

  P.R.T.C., Inc., 177 F.3d 774, 777 (9th Cir. 1999))); see also Technicool Sys., 896 F.3d at

  384-86 (distinguishing constitutional standing from bankruptcy standing, and offering

  prudential justifications for the latter). The policy underlying the person aggrieved doctrine

  would be well-served by including within it a third-party standing or shareholder standing

  rule. Without such a limitation, any one of a debtor’s numerous shareholders could

  separately appeal bankruptcy court orders affecting the value of the debtor—thus resulting

  in “umpteen appeals raising umpteen issues.” Technicool Sys., 896 F.3d at 384. Neutra does

  not argue that the shareholder standing rule is inapplicable to bankruptcy appeals generally.

  Instead, Neutra maintains that it is asserting a direct, rather than a derivative, interest in the

  orders for relief. The court therefore holds that the shareholder standing rule applies in the

  context of bankruptcy appeals.

         Although no party cites it, the court is aware of one Fifth Circuit decision that allowed

  a debtor’s majority shareholder to appeal an order of the bankruptcy court. In In re First

  Colonial Corp. of America, 544 F.2d 1291 (5th Cir. 1977), superseded by statute on other

                                                - 22 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 23 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 23 of 84 PageID 98016


  grounds as recognized by In re Woerner, 783 F.3d 266, 274 (5th Cir. 2015) (en banc),21 the

  Fifth Circuit authorized a debtor’s majority shareholder to appeal an order awarding

  attorney’s fees to the trustee’s attorneys (one of whom was himself the trustee). But as the

  First Colonial panel was careful to point out, the case involved unique circumstances. See

  id. at 1297 (“Although the attorneys and the trustee are correct in stating that in the usual

  case the bankrupt and its shareholders do not have an interest in the disposition of the assets

  of the estate . . . this is hardly the usual case.”). The appeal involved an issue on which the

  interests of the trustee and the debtor diverged, because “[w]here the trustee serves as his

  own attorney there is no disinterested trustee to ensure that the attorney is paid only for

  professional services necessary to the administration of the estate.” Id. Thus the panel made

  an exception: it allowed the shareholder to appeal, thereby “refusing to permit [the trustee]

  to use his position as trustee to prevent [the shareholder] from contesting the size of his

  attorneys’ fee.” Id. There are no such circumstances present here: the Trustee lacks a

  similarly-direct “personal financial stake” in the orders for relief, and he is not using his

  special position to insulate a favorable order from review. Cf. AFY, 734 F.3d at 823

  (distinguishing First Colonial because trustee lacked personal financial stake in outcome of

  appealed orders). First Colonial therefore does not prevent this court from applying the

  shareholder standing rule to a bankruptcy appeal.


         21
           Although First Colonial was decided before the passage of the Bankruptcy Reform
  Act of 1978, the “person aggrieved” test applied by the courts post-1978 was taken directly
  from pre-1978 jurisprudence. See Coho Energy, 395 F.3d at 202. First Colonial’s analysis
  is therefore still relevant.

                                              - 23 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 24 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 24 of 84 PageID 98017


                                                  B

         Neutra asserts four different interests in the orders for relief. None of these interests

  suffices to give Neutra standing to appeal.

         Neutra contends that it “is watching its interest in Acis being decimated by

  administrative expenses.” Neutra First Appeal Br. 19. In other words, Neutra’s ownership

  interest in Acis is losing value as a result of the inherent expenses of bankruptcy. Under the

  shareholder standing rule, however, this interest is quintessentially derivative of Acis’ own

  interests, and therefore cannot confer standing. See, e.g., Stevens v. Lowder, 643 F.2d 1078,

  1080 (5th Cir. Unit B Apr. 1981) (“Plaintiffs’ individual injury arises only from the loss in

  value of their stock as a result of injury to the corporation. Under these circumstances,

  plaintiffs have no independent cause of action.”). The First Circuit rejected a nearly-identical

  argument in Dein Host, 835 F.2d 402. It held that an appellant lacked standing where his

  only interest in the bankruptcy court order was “that his beneficial interest in [another

  entity]—his stock—[was] in jeopardy and subject to shrinkage.” Id. at 405. In so

  concluding, the court relied on the principle that “[t]he fact that the injury may indirectly

  harm a stockholder by diminishing the value of his corporate shares does not bestow upon

  him a right to sue on his own behalf.” Id. at 405-06 (quoting Papilsky v. Berndt, 466 F.2d

  251, 255 (2d Cir. 1972)). Thus even if Acis loses value as a result of its plunge into

  bankruptcy, Neutra cannot appeal on this basis.

         Neutra also posits that it “has lost its right to protect its interest [in Acis] via control

  of [Acis].” Neutra First Appeal Br. 19. This interest is insufficient to confer standing

                                                - 24 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 25 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 25 of 84 PageID 98018


  because losing control over an entity is not, in itself, a pecuniary injury. See Technicool Sys.,

  896 F.3d at 385 (requiring that appellant be “directly and adversely affected pecuniarily by

  the order of the bankruptcy court” (emphasis added)); see also Rose, 2014 WL 1236008, at

  *5-7 (holding that shareholder standing rule applies with full force to entity’s sole equity

  owner). Control rights may enhance the value of Neutra’s ownership interest, or may allow

  Neutra to protect the value of that interest via advantageous business decisions. But, as the

  court has already discussed, any diminishment in the value of Neutra’s interest in Acis does

  not confer standing on Neutra.

         Neutra also asserted, at the time it filed its briefing in the First Appeal, that it would

  soon “be forced to partner with Oaktree against its wishes, and may be completely divested

  from its equity interests without its consent.” Neutra First Appeal Br. 19-20. But this

  outcome was by no means an inevitable result of the orders for relief. The person aggrieved

  test does not take into account every injury caused by the bankruptcy case as a whole, but

  instead asks whether “the order of the bankruptcy court . . . directly and adversely affect[s]

  the appellant pecuniarily.” Fortune Nat. Res. Corp., 806 F.3d at 367. And “bankruptcy

  standing requires ‘a higher causal nexus between act and injury’” than does traditional

  Article III standing. Technicool Sys., 896 F.3d at 385-86 (quoting Fortune Nat. Res. Corp.,

  806 F.3d at 366). Thus although the orders for relief created the possibility that Neutra might

  suffer harm in the future, Neutra was not aggrieved by them for standing purposes because

  “[the] speculative prospect of harm is far from a direct, adverse, pecuniary hit.” Id. at 386;

  see also id. at 384-86 (concluding that equity owner was not aggrieved by order allowing

                                               - 25 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 26 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 26 of 84 PageID 98019


  trustee to employ special counsel, even though special counsel’s purpose was to pierce the

  corporate veil to reach equity owner’s other companies and assets).

         Of course, the future harms identified by Neutra in the First Appeal did actually come

  to pass: the bankruptcy court appointed first Oaktree, and then Brigade, as the new service

  provider for Acis, and later divested Neutra of its equity interest in Acis. But this court

  cannot take these events into account in its analysis of the First Appeal. A district court

  hearing a bankruptcy appeal may only consider information if it is “part of the record before

  the bankruptcy court” or if it “meets the narrow purpose of judicial notice.” In re SI

  Restructuring Inc., 480 Fed. Appx. 327, 329 (5th Cir. 2012) (per curiam). The subsequent

  events that are asserted to have injured Neutra are not part of the record in the First Appeal.

  No party has asked this court to take judicial notice of any subsequent bankruptcy court

  orders in the First Appeal, and the court has no duty to do so sua sponte.22 Moreover, Neutra

  would lack standing even if the court did take these events into account. That a once-

  speculative harm actually came to pass does not mean that the harm was initially likely to

  happen—so Neutra would still fail to show the “higher causal nexus between act and injury”

  that the person aggrieved test demands. Technicool Sys., 896 F.3d at 385-86 (quoting

  Fortune Nat. Res. Corp., 806 F.3d at 366); cf. Palsgraf v. Long Island R.R. Co., 162 N.E. 99,

  101 (N.Y. 1928) (finding no liability for negligence where, ex ante, “there was nothing in the


         22
           The Fifth Circuit has indicated that when no party asks the district court to take
  judicial notice of a fact, and the district court does not do so sua sponte, the Fifth Circuit is
  unlikely to do so for the first time on appeal. See United States v. Herrera-Ochoa, 245 F.3d
  495, 502 & n.6 (5th Cir. 2001) (citing cases).

                                               - 26 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 27 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 27 of 84 PageID 98020


  situation to suggest to the most cautious mind” that defendant’s actions would result in harm

  to plaintiff, even though harm actually occurred).

            The court therefore dismisses the First Appeal, i.e., all the appeals of the orders for

  relief.

                                                   C

            The court’s conclusion that Neutra lacks standing23 is buttressed by the fact that the

  bankruptcy court properly denied Neutra’s motion to intervene.24

                                                   1

            Neither Neutra nor Terry has substantially briefed the question whether the

  bankruptcy court erred by denying Neutra’s motion to intervene. Neutra contends that the

  ruling on its motion to intervene has no bearing on whether it can appeal as a person



            23
           This conclusion does not mean that no one has standing to appeal. The Trustee
  likely could have appealed the orders for relief on Acis’ behalf had he believed the orders
  were not in the best interests of the estates. See In re C.W. Mining Co., 636 F.3d 1257, 1261-
  66 (10th Cir. 2011); see also 11 U.S.C. § 323(a) (“The trustee in a case under this title is the
  representative of the estate.”).
            24
           The parties agree that this court has jurisdiction over the orders denying intervention
  because they are interlocutory orders that merged into the orders for relief, which are final
  orders for the purposes of 28 U.S.C. § 158(a)(1). See In re Manuel Mediavilla, Inc., 568
  B.R. 551, 566 (B.A.P. 1st Cir. 2017); In re Marciano, 459 B.R. 27, 36 (B.A.P. 9th Cir.
  2011). Neutra only asserts that it has standing to appeal the orders for relief; it does not
  contend that it has standing to appeal independently the orders denying intervention. Cf.
  Rohm, 32 F.3d at 208 (“[T]he putative appellant shoulders the burden of alleging facts
  sufficient to demonstrate that it is a proper party to appeal.”). Thus even though the court
  concludes—in the context of this standing analysis—that the orders denying intervention
  were correctly decided, it does not affirm them. Instead, it dismisses the entire First Appeal
  for lack of standing.

                                                 - 27 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 28 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 28 of 84 PageID 98021


  aggrieved; Terry, meanwhile, maintains that the bankruptcy court’s decision was correct, but

  also contends that any error was harmless because Neutra had no intention of participating

  in the trial on the involuntary petitions. The court is not persuaded, however, that the

  question is irrelevant.

         Some courts have suggested that the bankruptcy court’s proper denial of a motion to

  intervene is dispositive of the movant’s right to appeal. See, e.g., In re Living Hope Sw. Med.

  Servs., LLC, 598 Fed. Appx. 467, 467 (8th Cir. 2015) (per curiam) (concluding that appellant

  lacked standing because bankruptcy court correctly denied his motion to intervene); In re

  Thompson, 965 F.2d 1136, 1140-46 & n.9 (1st Cir. 1992) (equating person aggrieved test

  with the test for intervention under Rule 7024, and concluding that because bankruptcy court

  properly denied motion to intervene in adversary proceeding, appellant lacked standing to

  appeal judgment); In re S. State St. Bldg. Corp., 140 F.2d 363, 367 (7th Cir. 1943) (“If one

  who has a right to intervene, but does not, has no standing to appeal, a fortiori, one who has

  no right to intervene, and does not, has no standing to appeal.”); see also In re Blair, 2016

  WL 8608454, at *5 (D. Colo. Aug. 24, 2016) (“One might expect that [the person aggrieved]

  doctrine would not apply to a party that sought and was denied intervention. Or, at a

  minimum, it seems incongruous to permit a party to file an unsuccessful motion to intervene

  and nonetheless be permitted to appeal under the persons aggrieved doctrine and immediately

  attack the Bankruptcy Court’s substantive rulings, rather than first challenging the denial of

  intervention.”). Other courts disagree. See Int’l Trade Admin. v. Rensselaer Polytechnic

  Inst., 936 F.2d 744, 747 (2d Cir. 1991) (holding that “[Rule 2018,] governing permissive

                                              - 28 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 29 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 29 of 84 PageID 98022


  intervention, does not limit the rights of a ‘person aggrieved’ to be heard” on appeal).

         It is also possible that, had Neutra been allowed to intervene, it would have had

  standing to appeal by virtue of its intervention alone. See First Colonial, 544 F.2d at 1296-

  98 (finding that appellant was a person aggrieved, and then adding, as alternative ground for

  its holding, that “[appellant] has standing to appeal from all of the fee awards because the

  bankruptcy judge granted its motion to intervene [under what is now Rule 7024] without

  qualifying its right to participate in the proceeding”); see also Int’l Trade Admin., 936 F.2d

  at 747 (stating that permissive intervention under Rule 2018 “provides a formal mechanism

  that expands the right to be heard to a wider class than those who qualify under the ‘person

  aggrieved’ standard”). But see Troutman Enters., 286 F.3d at 363-64 (holding that parties

  who were permitted to intervene in bankruptcy proceeding nonetheless lacked appellate

  standing because they were not persons aggrieved).

         Because the bankruptcy court’s decision to deny intervention could affect Neutra’s

  standing to bring the present appeal, the court will consider the merits of Neutra’s appeal of

  that decision.

                                                2

         “A ruling denying intervention of right is reviewed de novo.” St. Bernard Par. v.

  Lafarge N. Am., Inc., 914 F.3d 969, 973 (5th Cir. 2019) (quoting Edwards v. City of Houston,

  78 F.3d 983, 995 (5th Cir. 1996) (en banc)). Although generally “the timeliness of an

  intervention motion is reviewed for abuse of discretion,” if the bankruptcy court did not

  explain its ruling on timeliness, review is de novo. See id. (citing Sommers v. Bank of Am.,

                                              - 29 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 30 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 30 of 84 PageID 98023


  N.A., 835 F.3d 509, 513 (5th Cir. 2016)). The court reviews the denial of a motion for

  permissive intervention for “clear abuse of discretion,” and will disturb the bankruptcy

  court’s ruling “only under extraordinary circumstances.” Id. (quoting Edwards, 78 F.3d at

  995).

          Neutra sought intervention as of right under Rule 1018, which provides that Rule 7024

  applies in proceedings to contest an involuntary petition. Rule 7024, in turn, states that

  “[Fed. R. Civ. P. 24] applies in adversary proceedings.”

                         A party is entitled to an intervention of right under Rule
                 24(a)(2) if (1) the motion to intervene is timely, (2) the interest
                 asserted by the potential intervenor is related to the action, (3)
                 that interest may be impaired or impeded by the action, and (4)
                 that interest is not adequately represented by the existing parties.

  Inclusive Cmtys. Project, Inc. v. Tex. Dep’t of Hous. & Cmty. Affairs, 2012 WL 2133667, at

  *1 (N.D. Tex. June 12, 2012) (Fitzwater, C.J.) (citing In re Lease Oil Antitrust Litig., 570

  F.3d 244, 247 (5th Cir. 2009); Sierra Club v. Espy, 18 F.3d 1202, 1204-05 (5th Cir. 1994)),

  rev’d on other grounds, 747 F.3d 275 (5th Cir. 2014), aff’d, ___ U.S. ___, 135 S. Ct. 2507

  (2015). “Failure to satisfy any one requirement precludes intervention of right.” Haspel &

  Davis Milling & Planting Co. v. Bd. of Levee Comm’rs, 493 F.3d 570, 578 (5th Cir. 2007).

          Neutra also sought permissive intervention under Rule 2018. That rule provides that

  “after hearing on such notice as the court directs and for cause shown, the court may permit

  any interested entity to intervene generally or with respect to any specified matter.” Rule

  2018(a).



                                                - 30 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 31 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 31 of 84 PageID 98024


                         In deciding whether to permit intervention under Rule
                 2018(a), courts look to various factors, including (1) whether the
                 moving party has an economic or similar interest in the matter;
                 (2) whether the interest of the moving party [is] adequately
                 represented by the existing parties; [(3)] whether the
                 intervention will cause undue delay to the proceedings; and (4)
                 whether the denial of the movant’s request will adversely affect
                 their interest.

  Pasternak & Fidis, P.C. v. Wilson, 2014 WL 4826109, at *6 (D. Md. Sept. 23, 2014)

  (collecting cases). Thus “[t]he standards under Rule 2018 and [Rule] 24 overlap.” In re

  Adilace Holdings, Inc., 548 B.R. 458, 462 (Bankr. W.D. Tex. 2016). “The decision whether

  to allow intervention is wholly discretionary under Rule 2018 . . . even where each required

  element is met.” Id. at 463 (citing Staley v. Harris County, 160 Fed. Appx. 410, 414 (5th Cir.

  2005) (per curiam); In re Durango Ga. Paper Co., 336 B.R. 594, 596 (Bankr. S.D. Ga.

  2005)).

                                                  3

         Neutra was not entitled to intervention of right in the trial of the involuntary petitions

  because it did not have a sufficiently direct interest in the proceedings. The only interest that

  Neutra asserted was its property interest in Acis. But in the intervention context, “[t]he term

  ‘interest’ is narrowly read to mean a direct and substantial interest in the proceedings . . . that

  the substantive law recognizes as belonging to or being owned by the party seeking

  intervention.” Rigco, 110 F.R.D. at 183 (emphasis added). Accordingly, the shareholder

  standing rule applies to Rule 24(a) motions to intervene. See id. at 183-84. Neutra’s

  property interest in the alleged debtors therefore could not support Neutra’s claimed right to


                                                - 31 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 32 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 32 of 84 PageID 98025


  intervene in the trial on the involuntary petitions. See supra § III(B). Because one of the

  four Rule 24(a) factors was not met, the bankruptcy court did not err by denying Neutra’s

  motion to intervene as of right. See Haspel, 493 F.3d at 578.

         For similar reasons, the bankruptcy court did not abuse its discretion by denying

  Neutra permissive intervention under Rule 2018. This is because Neutra lacked a sufficiently

  direct interest in the proceedings. And even if Neutra had such an interest, this court still

  would not disturb the bankruptcy court’s ruling. This court reviews the bankruptcy court’s

  denial of a Rule 2018 motion under a deferential standard—the bankruptcy court has

  discretion to deny such a motion even if all four factors are met. See Adilace Holdings, 548

  B.R. at 463; see also St. Bernard, 914 F.3d at 973 (providing that orders as to permissive

  intervention are reviewed for clear abuse of discretion). Neutra offers no argument on appeal

  that the bankruptcy court committed a clear abuse of its discretion by denying its motion.

  Cf. Brinkmann v. Dall. Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987) (holding

  that arguments not briefed on appeal are deemed abandoned). In the absence of such an

  argument, the court will not disturb the bankruptcy court’s ruling.

                                               IV

         Neutra argues in the First Appeal that, regardless whether it has standing to appeal the

  orders for relief, it can challenge the bankruptcy court’s denial of the Arbitration Motion

  because mandatory arbitration agreements implicate the court’s subject matter jurisdiction.

  The appellants in the Second Appeal and Third Appeal make the same argument, and

  contend that every subsequent order entered by the bankruptcy court is void for lack of

                                              - 32 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 33 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 33 of 84 PageID 98026


  subject matter jurisdiction.

         The Fifth Circuit recently reiterated that it has not yet decided the question whether

  a dismissal based on an arbitration provision is a dismissal for lack of subject matter

  jurisdiction. See McDonnel Grp., L.L.C. v. Great Lakes Ins. SE, UK Branch, 923 F.3d 427,

  430 n.5 (5th Cir. 2019); see also McGee v. W. Express, Inc., 2016 WL 1622632, at *2 (N.D.

  Tex. Apr. 5, 2016) (Horan, J.) (explaining that the Fifth Circuit has not yet decided the issue),

  rec. adopted, 2016 WL 1627662, at *1 (N.D. Tex. Apr. 22, 2016) (Kinkeade, J.). Neutra

  relies, however, on another Fifth Circuit opinion, Gilbert v. Donahoe, 751 F.3d 303 (5th Cir.

  2014), in which the panel stated: “We have held that a district court lacks subject matter

  jurisdiction over a case and should dismiss it pursuant to Federal Rule of Civil Procedure

  12(b)(1) when the parties’ dispute is subject to binding arbitration.” Id. at 306. The Gilbert

  panel cited two supporting cases in a footnote: Ballew v. Continental Airlines, Inc., 668 F.3d

  777 (5th Cir. 2012), and Omni Pinnacle, LLC v. ECC Operating Services, Inc., 255 Fed.

  Appx. 24 (5th Cir. 2007) (per curiam). In both of these supporting cases the Fifth Circuit

  affirmed a district court’s dismissal of a case under Rule 12(b)(1) pursuant to an arbitration

  agreement. The Gilbert opinion also acknowledged precedent indicating that the issue was

  previously unsettled. See Gilbert, 751 F.3d at 306 n.1 (citing Noble Drilling Servs., Inc. v.

  Certex USA, Inc., 620 F.3d 469, 472 n.3 (5th Cir. 2010) (“Our court has not previously

  definitively decided whether Rule 12(b)(1) or Rule 12(b)(3) is the proper rule for motions

  to dismiss based on an arbitration or forum-selection clause.”)). Thus Gilbert—if read in a

  vacuum—appears to settle the issue in a precedential decision.

                                               - 33 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 34 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 34 of 84 PageID 98027


         But in Ruiz v. Donahoe, 784 F.3d 247 (5th Cir. 2015) (on petition for rehearing),

  Judge Owen—who authored Gilbert just one year before—wrote for the panel that

  “[a]lthough in Gilbert we spoke in terms of subject-matter jurisdiction, we used the term

  imprecisely.” Id. at 249. The Ruiz panel observed that whereas subject matter jurisdiction

  can be raised at any time and cannot be waived by the parties, a party can waive its right to

  compel arbitration. See id. And “[i]f a dispute is subject to mandatory grievance and

  arbitration procedures, then the proper course of action is usually to stay the proceedings

  pending arbitration.” Id. Thus “agreements to arbitrate implicate forum selection and

  claims-processing rules not subject matter jurisdiction.” Id. at 250 (emphasis added).

         This court is persuaded by the reasoning of Ruiz and follows Ruiz’s explanation that

  the Gilbert panel was imprecise when it spoke in terms of subject matter jurisdiction. It is

  well-established in the Fifth Circuit that a party can waive its right to compel arbitration.

  See, e.g., Petroleum Pipe Ams. Corp. v. Jindal Saw, Ltd., 575 F.3d 476, 480 (5th Cir. 2009);

  Walker v. J.C. Bradford & Co., 938 F.2d 575, 577 (5th Cir. 1991); Tenneco Resins, Inc. v.

  Davy Int’l, AG, 770 F.2d 416, 420 (5th Cir. 1985). It is equally well-established that a party

  cannot waive challenges to the court’s subject matter jurisdiction; the issue can be raised at

  any time by any party or by the court sua sponte. See, e.g., Simon v. Wal-Mart Stores, Inc.,

  193 F.3d 848, 850 (5th Cir. 1999). Moreover, in the Fifth Circuit a court may order a stay

  pending arbitration instead of dismissing a case outright. See, e.g., Williams v. Cigna Fin.

  Advisors, Inc., 56 F.3d 656, 662 (5th Cir. 1995); see also 9 U.S.C. § 3 (authorizing courts to

  grant stays pending arbitration). But when a court lacks subject matter jurisdiction over a

                                              - 34 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 35 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 35 of 84 PageID 98028


  controversy, it cannot enter a stay order—or any order besides an order dismissing the case.

  See Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 434 (2007) (“[O]nce

  a court determines that jurisdiction is lacking, it can proceed no further and must dismiss the

  case on that account.”). Thus if the Gilbert panel actually held that a dismissal based on an

  arbitration clause is jurisdictional, then it impliedly overruled many years of precedent set

  by many prior panels. Under the Fifth Circuit’s rule of orderliness, however, the Gilbert

  panel lacked the power to do so. See, e.g., Odle v. Flores, 683 Fed. Appx. 288, 289 (5th Cir.

  2017) (per curiam) (“[U]nder the rule of orderliness, to the extent that a more recent case

  contradicts an older case, the newer language has no effect.” (alteration in original) (quoting

  Arnold v. U.S. Dep’t of Interior, 213 F.3d 193, 196 n.4 (5th Cir. 2000))). Fifth Circuit

  precedent instead supports the conclusion that a dismissal based on an arbitration agreement

  does not implicate the court’s subject matter jurisdiction.

         Indeed, it would be strange if parties by contract could divest a federal court of subject

  matter jurisdiction or confer such jurisdiction. “Only Congress may determine a lower

  federal court’s subject-matter jurisdiction.” Kontrick v. Ryan, 540 U.S. 443, 452 (2004)

  (citing U.S. Const. art. III, § 1). “[N]o action of the parties can confer subject-matter

  jurisdiction upon a federal court” if such jurisdiction is otherwise lacking. Ins. Corp. of Ir.,

  Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702 (1982). And federal courts

  have long resisted attempts by private parties to manipulate their jurisdiction—including

  attempts to deprive courts of removal jurisdiction where that jurisdiction properly exists.

  See, e.g., Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 576 (5th Cir. 2004) (en banc) (“The

                                               - 35 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 36 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 36 of 84 PageID 98029


  doctrine of improper joinder implements our duty to not allow manipulation of our

  jurisdiction.”). It follows that “if a court has jurisdiction of an action, the parties cannot

  deprive the court thereof by contract.” 17A C.J.S. Contracts § 309 (2019). Parties may not,

  in the course of ordering their private affairs, enlarge or shrink Article III or the federal

  statutes governing subject matter jurisdiction.25

         Nor does the Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1-14, mandate that a

  dismissal based on an arbitration agreement is a dismissal for lack of subject matter

  jurisdiction. The Supreme Court has urged caution in interpreting statutory provisions to be

  jurisdictional. See Arbaugh v. Y&H Corp., 546 U.S. 500, 510 (2006) (“‘Jurisdiction,’ this

  Court has observed, ‘is a word of many, too many, meanings.’ This Court, no less than other

  courts, has sometimes been profligate in its use of the term.” (citation omitted) (quoting Steel

  Co. v. Citizens for Better Env’t, 523 U.S. 83, 90 (1998))). This is because calling an issue

  “jurisdictional” has profound consequences. If an issue implicates the court’s subject matter

  jurisdiction, then it cannot be waived or forfeited, and the court has a duty to raise the issue

  on its own; the trial judge (instead of a jury) can resolve factual disputes underlying the issue;

  and if subject matter jurisdiction is lacking, the court must dismiss the entire complaint. See

  id. at 514-15. The Supreme Court has therefore established clear interpretive rules on the

  subject:




         25
          For similar reasons, the waiver clause in the Acis LPA does not divest this court or
  the bankruptcy court of subject matter jurisdiction.

                                                - 36 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 37 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 37 of 84 PageID 98030


                [i]f the Legislature clearly states that a threshold limitation on a
                statute’s scope shall count as jurisdictional, then courts and
                litigants will be duly instructed and will not be left to wrestle
                with the issue. But when Congress does not rank a statutory
                limitation on coverage as jurisdictional, courts should treat the
                restriction as nonjurisdictional in character.

  Id. at 515-16 (footnote and citation omitted).

         Nothing in the FAA indicates that Congress intended arbitration agreements to divest

  federal courts of subject matter jurisdiction. To the contrary, the FAA authorizes courts to

  issue orders that would be beyond the power of a court that lacks jurisdiction. See Sinochem

  Int’l, 549 U.S. at 434. For instance, courts must, in certain circumstances, issue orders

  staying their proceedings pending arbitration, see 9 U.S.C. § 3; orders compelling recalcitrant

  parties to submit to arbitration, see id. § 4; orders appointing an arbitrator, see id. § 5; and

  orders compelling witnesses to appear before an arbitrator, see id. § 7. Thus the text of the

  FAA—far from containing a clear statement that arbitration agreements are

  jurisdictional—suggests instead that the opposite is true. The court therefore concludes that

  Congress did not intend for dismissals based on arbitration agreements to be dismissals for

  lack of subject matter jurisdiction.26



         26
            Neutra contends in the First Appeal that the Acis LPA’s arbitration clause deprived
  Terry of standing, and that a creditor who lacks standing cannot confer subject matter
  jurisdiction on the bankruptcy court by filing an involuntary petition. But “[s]tanding is a
  species of subject matter jurisdiction.” In re Rhinesmith, 450 B.R. 630, 631 (Bankr. W.D.
  Tex. 2011) (citing Cadle Co. v. Neubauer, 562 F.3d 369, 371 (5th Cir. 2009)). To conclude
  that arbitration agreements do not implicate a court’s subject matter jurisdiction is also to
  conclude that they do not implicate standing. Thus Neutra’s circuitous logic does not allow
  it to escape the court’s conclusion on this issue.

                                               - 37 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 38 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 38 of 84 PageID 98031


         Because the bankruptcy court’s order denying the Arbitration Motion does not

  implicate subject matter jurisdiction, it can only be challenged by a party with standing.

  Neutra lacks standing to do so in the First Appeal. See supra § III. In the Second and Third

  Appeals, the appellants who challenge the order do not contend that they have standing to

  do so; instead, they rely on what they maintain is the jurisdictional nature of the order. They

  have therefore failed to carry their burden to establish standing. See Rohm, 32 F.3d at 208.

  Thus the court will not consider the merits of appellants’ challenges to the bankruptcy court’s

  order denying the Arbitration Motion.

                                                V

         Highland argues in the Second Appeal that the Break-Up Fee does not satisfy the

  requirements of 11 U.S.C. § 503, which governs administrative expenses; the Break-Up Fee

  is unreasonably large; and the Expense Reimbursement was not a reasonable exercise of the

  Trustee’s business judgment under 11 U.S.C. § 363(b).27

                                                A

         The court first considers whether the bankruptcy court abused its discretion by finding

  that the Break-Up Fee satisfies § 503(b)(1)(A).28


         27
           As a creditor of the estates, Highland has standing to appeal the order approving the
  Break-Up Fee and Expense Reimbursement because that order disposes of estate assets. See,
  e.g., In re Gucci, 126 F.3d 380, 388 (2d Cir. 1997). Neither Oaktree nor the Trustee
  contends otherwise.
         28
          The parties do not dispute that § 503 applies to the bankruptcy court’s decision to
  approve a break-up fee. See In re ASARCO, L.L.C., 650 F.3d 593, 602 (5th Cir. 2011)
  (suggesting, in dicta, that § 503 is “the proper channel for requesting payment” of a break-up

                                              - 38 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 39 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 39 of 84 PageID 98032


          In bankruptcy, administrative expenses—such as the “actual and necessary costs and

  expenses of preserving the estate”—are given priority over other non-secured claims in the

  distribution of the estate. In re Jack/Wade Drilling, Inc., 258 F.3d 385, 387 (5th Cir. 2001).

  “In order to qualify as an ‘actual and necessary cost’ under section 503(b)(1)(A), a claim

  against the estate must have arisen post-petition and as a result of actions taken by the trustee

  that benefi[t]ed the estate.” Id. (citing In re TransAmerican Nat. Gas Corp., 978 F.2d 1409,

  1416 (5th Cir. 1992)). Such claims “generally stem from voluntary transactions with third

  parties who lend goods or services necessary to the successful reorganization of the debtor’s

  estate.” Id. “Crucial to satisfying the § 503 test is that the estate receive a ‘discernible

  benefit’ as a result of the expenditure.” In re ASARCO LLC, 441 B.R. 813, 824 (S.D. Tex.

  2010) (quoting Jack/Wade Drilling, 258 F.3d at 387), aff’d, 650 F.3d 593 (5th Cir. 2011);

  see also In re DeSardi, 340 B.R. 790, 799 (Bankr. S.D. Tex. 2006) (“The court’s

  administrative expense inquiry centers upon whether the estate has received an actual benefit,

  as opposed to the loss a creditor might experience[.]” (quoting Ford Motor Credit Co. v.

  Dobbins, 35 F.3d 860, 866 (4th Cir. 1994))). The claimant bears the burden of proving by

  a preponderance of the evidence that its claim qualifies as an administrative expense. See

  TransAmerican, 978 F.2d at 1416. Once the claimant has established a prima facie case, the

  burden of production shifts to the objector—but the burden of persuasion remains at all times

  upon the claimant. See id.



  fee).

                                               - 39 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 40 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 40 of 84 PageID 98033


         The bankruptcy court did not abuse its discretion by concluding that the Break-Up Fee

  was an actual and necessary expense that conferred a discernible benefit upon the debtors’

  estates. Courts have recognized that a break-up fee can confer a benefit on the estate even

  though the contemplated transaction with the claimant was not consummated. See, e.g., In

  re Energy Future Holdings Corp., 904 F.3d 298, 313-14 (3d Cir. 2018) (recognizing that

  break-up fee can benefit estate if, inter alia, the “assurance of a break-up fee promote[s]

  more competitive bidding,” or the fee “induce[s] a bidder to research the value of the debtor

  and convert the value to a dollar figure on which other bidders can rely”); In re Lamb, 2002

  WL 31508913, at *1 (Bankr. D. Md. Oct. 11, 2002) (recognizing that break-up fees are

  appropriate where they incentivize a “stalking horse” bidder).

         Here, the primary benefit identified by the bankruptcy court was that the Break-Up

  Fee facilitated the plan confirmation process. Without the Break-Up Fee, the Trustee would

  have had no ready, willing, and able partner for the proposed Plan A transaction, because

  Oaktree would not have made an offer or undertaken the expense and effort of preparing for

  the contemplated transaction. In this respect, the present case is similar to a traditional

  “stalking horse” situation, where a break-up fee induces a bidder to research a potential

  transaction and make an initial bid. See, e.g., Energy Future Holdings, 904 F.3d at 313-14.

  Without Plan A, the bankruptcy court faced the possible “doomsday” scenario, Second

  Appeal R. 78, of Acis’ fee-generating PMAs being rendered worthless by HCLOF’s exercise

  of its optional redemption right. The bankruptcy court did not abuse its discretion by

  recognizing these benefits.

                                             - 40 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 41 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 41 of 84 PageID 98034


         The record also reflects that the Break-Up Fee conferred other benefits on the estates,

  although the bankruptcy court did not expressly acknowledge them. Oaktree’s initial bid was

  meant to start a public sale process. Cf. Energy Future Holdings, 904 F.3d at 313-14 (citing

  In re O’Brien Envt’l Energy, Inc., 181 F.3d 527, 537 (3d Cir. 1999)) (acknowledging that

  break-up fees can benefit estate by initiating a public bidding process, even where claimant

  was eventually outbid). And the Break-Up Fee was part of a transaction by which Oaktree

  agreed to step into Highland’s shoes as Acis LP’s sub-advisory and shared services provider,

  for a significantly lower price than what Highland was charging.

         Of course, the Break-Up Fee is unique in one significant respect: it was expressly

  conditioned on the bankruptcy court’s approval of Plan A. Plan A was based on the doctrine

  of equitable subrogation, “the legal fiction through which a person or entity, the subrogee,

  is substituted, or subrogated, to the rights and remedies of another by virtue of having

  fulfilled an obligation for which the other was responsible.” Gen. Star Indem. Co. v. Vesta

  Fire Ins. Corp., 173 F.3d 946, 949-50 (5th Cir. 1999). Under the Trustee’s theory, HCLOF

  was to be treated as a creditor of the estates on the basis of its adversary claim against the

  Trustee seeking specific performance of its optional redemption right. The Trustee proposed

  to monetize HCLOF’s claim, and to satisfy that claim by paying HCLOF the sum of $100

  million (provided by Oaktree). The Trustee would then, as subrogee, substitute himself as

  the holder of HCLOF’s rights in the subordinated CLO notes. Finally, the Trustee would use

  his position as subrogee to transfer HCLOF’s interest in the subordinated notes to Oaktree.

  The bankruptcy court acknowledged that “[t]he legal theories [underpinning Plan A] are not

                                              - 41 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 42 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 42 of 84 PageID 98035


  at all clear cut and are likely to be hotly contested by [HCLOF] and Highland.” Second

  Appeal R. at 78. Despite this uncertainty, the bankruptcy court approved the Break-Up Fee.29

         Break-up fees are by nature contingent upon uncertain future events. If a transaction

  were sure to happen, there would be no need for a break-up fee. Highland essentially

  contends that there was too much uncertainty here—that the bankruptcy court abused its

  discretion by approving the Break-Up Fee “in the face of [a] huge execution risk and the

  substantial legal authority that the Trustee’s proposed transaction with Oaktree could not be

  approved.” Highland Second Appeal Br. 31. But Highland overstates the degree to which

  the Trustee’s theory was foreclosed by existing law. The bankruptcy court was aware of

  authority suggesting that, in some circumstances, an entity’s claim for specific performance

  may be treated as a monetary claim against the bankruptcy estate under 11 U.S.C. § 101(5).

  See In re Davis, 3 F.3d 113, 116 (5th Cir. 1993). And under New York law, which

  ostensibly governs the PMAs between Acis and the CLO-SPEs, the doctrine of equitable

  subrogation is interpreted

                broad[ly] enough to include every instance in which one party
                pays a debt for which another is primarily answerable and which
                in equity and good conscience should have been discharged by
                the latter, so long as the payment was made either under
                compulsion or for the protection of some interest of the party


         29
           The bankruptcy court later decided that Plan A was unconfirmable because the
  Trustee could not be subrogated to the rights of an entity that did not hold a claim against the
  estates. The bankruptcy court concluded that HCLOF did not hold such a claim because the
  Equity PMA was not then in effect, and HCLOF could not sue to enforce the PMAs between
  Acis and the CLO-SPEs because HCLOF was not a party to, or a third-party beneficiary of,
  those PMAs. This decision is not part of the record in the Second Appeal.

                                               - 42 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 43 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 43 of 84 PageID 98036


                making the payment, and in discharge of an existing liability.

  Hamlet at Willow Creek Dev. Co. v. Ne. Land Dev. Corp., 878 N.Y.S.2d 97, 112 (N.Y. App.

  Div. 2009) (quoting Gerseta Corp. v. Equitable Tr. Co. of N.Y., 150 N.E. 501, 504 (N.Y.

  1926)). The bankruptcy court was thus within its discretion to conclude that the Trustee’s

  theory was at least colorable.

         More important, whether the benefits of the Break-Up Fee outweighed the risks is not

  for this court to decide. Unless the bankruptcy court committed a clear error of fact or

  incorrectly applied the law, this court cannot disturb its decision. See Grigson, 210 F.3d at

  528. There is no indication that the bankruptcy court committed such an error here. The

  bankruptcy court recognized the potential benefits and the potential risks of approving the

  Break-Up Fee, and it properly applied the correct legal test—the § 503(b)(1)(A) standard—in

  coming to its conclusion that the Break-Up Fee benefited the estate.

         The principal authority on which Highland relies, Energy Future Holdings, is not to

  the contrary. In that case, the Third Circuit affirmed the bankruptcy court’s reconsideration

  of its own decision to authorize a break-up fee. See Energy Future Holdings, 904 F.3d at

  301. The bankruptcy court originally approved the break-up fee on the premise that the fee

  would not be paid if a certain regulatory body did not permit the proposed transaction to go

  forward. See id. at 304. When the bankruptcy court learned that this premise was incorrect,

  it reconsidered the order and came to a different conclusion. See id. at 307. The Third

  Circuit, in affirming the bankruptcy court, deferred to the bankruptcy court’s discretion to

  weigh the potential risks and benefits of allowing the fee:

                                             - 43 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 44 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 44 of 84 PageID 98037


                         In sum, the Termination Fee provision had the potential
                  of providing a large benefit to the estates, but it also had the
                  possibility to be disastrous. Once it had a complete
                  understanding, the Bankruptcy Court properly weighed the
                  various considerations and determined that the potential benefit
                  was outweighed by the harm that would result under predictable
                  circumstances. In other words, the risk was so great that the Fee
                  was not necessary to preserve the value of Debtors’ estates.
                  Having made such a determination, the Bankruptcy Court did
                  not abuse its discretion in denying the Fee in part.

  Id. at 315 (footnote omitted). Likewise, the bankruptcy court in the present appeal was

  within its discretion to conclude that the benefits of the Break-Up Fee outweighed the risks,

  despite the uncertainty of the Trustee’s legal theory.

                                                 B

         The court considers next whether the Break-Up Fee was so large as to be

  unreasonable.

         Highland cites no binding authority for the proposition that a break-up fee that meets

  the requirements of § 503(b)(1)(A) must be rejected if it is “unreasonable,” nor does

  Highland explain what test a break-up fee must pass in order to be “reasonable.” See

  Highland Second Appeal Br. 32-33. Assuming arguendo that it would be error to approve

  an “unreasonable” break-up fee, the court concludes that the bankruptcy court did not err in

  this respect. The bankruptcy court found that the Break-Up Fee constituted roughly 2.3%

  of the total price that Oaktree would pay under the terms of the proposed transaction. This

  amount is in line with break-up fees authorized by other courts. See, e.g., In re Hupp Indus.,

  Inc., 140 B.R. 191, 194 (Bankr. N.D. Ohio 1992) (“Except in extremely large transactions,


                                               - 44 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 45 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 45 of 84 PageID 98038


  break-up fees ranging from one to two percent of the purchase price have been authorized

  by some courts.”); see also Samjens Partners I v. Burlington Indus., Inc., 663 F. Supp. 614,

  625 (S.D.N.Y. 1987) (approving 2% break-up fee); In re Sea Island Co., 2010 WL 4393269,

  at *3 (Bankr. S.D. Ga. Sept. 15, 2010) (approving 3% break-up fee).

         Highland contends that the relevant benchmark is not the total transaction price, but

  is instead the amount of money that Acis LP would retain after the transaction was complete.

  Applying Highland’s logic, the Break-Up Fee is actually 26% of the transaction’s value. But

  Highland’s logic does not stand up in light of the legal theory proposed by the Trustee in

  support of the transaction.    Under Plan A, Oaktree was not purchasing HCLOF’s

  subordinated notes outright. Rather, it was funding the proposed plan so that Acis could

  satisfy all of its creditors’ claims—including HCLOF’s liquidated claim for specific

  performance—in exchange for the Trustee’s promise to use the doctrine of equitable

  subrogation to transfer the subordinated notes to Oaktree. There is no principled reason to

  compare the Break-Up Fee to the amount of money retained by Acis after paying off

  HCLOF’s claim, but before paying off any other creditor’s claim.                Highland’s

  unreasonableness argument lacks merit.

                                               C

         Finally, the court considers whether the bankruptcy court abused its discretion by

  concluding that the Expense Reimbursement was a proper exercise of the Trustee’s business

  judgment.

         Expense reimbursements are governed by 11 U.S.C. § 363(b), which incorporates a

                                             - 45 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 46 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 46 of 84 PageID 98039


  business judgment standard. See ASARCO, 650 F.3d at 601-03. Section 363(b) permits a

  trustee, after notice and a hearing, to use, sell, or lease estate property other than in the

  ordinary course of business.        See id. at 601.       “In such circumstances, ‘for the

  debtor-in-possession or trustee to satisfy its fiduciary duty to the debtor, creditors and equity

  holders, there must be some articulated business justification for using, selling, or leasing the

  property outside the ordinary course of business.’” Id. (quoting In re Cont’l Air Lines, Inc.,

  780 F.2d 1223, 1226 (5th Cir. 1986)). “The business judgment standard in section 363 is

  flexible and encourages discretion.”             Id.; see also GBL Holding Co. v.

  Blackburn/Travis/Cole, Ltd., 331 B.R. 251, 254 (N.D. Tex. 2005) (Lynn, J.) (“Great judicial

  deference is given to the Trustee’s exercise of business judgment.”).

         The bankruptcy court acknowledged that “Oaktree has spent significant time and

  expense related to the [Plan A] Transaction,” and that “[i]t is reasonable to anticipate that

  Oaktree will continue to incur additional significant time and expense.” Second Appeal R.

  78. The bankruptcy court found that the Expense Reimbursement, along with the Break-Up

  Fee, was an “essential inducement[]” for Oaktree’s continuing commitment to the Plan A

  transaction. Id. Oaktree’s commitment to the proposed transaction was beneficial to the

  estates for the reasons explained supra at § V(A). Thus the bankruptcy court concluded that

  “the Trustee has established, in his business judgment, that the Expense Reimbursement is

  necessary here.” Id. at 77. The bankruptcy court did not abuse its discretion.

         Highland’s arguments to the contrary are unavailing. Highland contends that the

  Trustee lacked any reasonable business justification for allowing the Expense

                                               - 46 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 47 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 47 of 84 PageID 98040


  Reimbursement because he knew in advance that Plan A was unconfirmable, as evidenced

  by his proposing Plans B and C at the same time. The court disagrees. If the Trustee knew

  that Plan A could not be confirmed, then he would have had no reason to propose it in the

  first place—let alone any reason to go through the effort and expense of negotiating with

  Oaktree. Highland also argues that Oaktree “assume[d] the risk” of losing any money it

  spent in relation to the Plan A transaction, because Oaktree was experienced enough to know

  that Plan A could not be approved. Highland Second Appeal Reply 16. But the question is

  not whether Oaktree assumed any particular risk; the question is whether the Trustee had an

  “articulated business justification for” the Expense Reimbursement. ASARCO, 650 F.3d at

  601 (quoting Cont’l Air Lines, 780 F.2d at 1226). The bankruptcy court did not abuse its

  discretion by concluding that he did.

         The court therefore affirms the bankruptcy court’s order approving the Break-Up Fee

  and Expense Reimbursement.

                                               VI

         In the Third Appeal, Highland and Neutra contend that the filing of the First Appeal

  divested the bankruptcy court of subject matter jurisdiction to confirm the Plan.

                                               A

         “It is a fundamental tenet of federal civil procedure that—subject to certain, defined

  exceptions—the filing of a notice of appeal from the final judgment of a trial court divests

  the trial court of jurisdiction and confers jurisdiction upon the appellate court.” In re

  Transtexas Gas Corp., 303 F.3d 571, 578-79 (5th Cir. 2002) (citing Griggs v. Provident

                                             - 47 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 48 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 48 of 84 PageID 98041


  Consumer Co., 459 U.S. 56, 58 (1982)). “This rule applies with equal force to bankruptcy

  cases.” Id. at 579. Thus while an appeal is pending, the bankruptcy court cannot exercise

  control over “those aspects of the case involved in the appeal.” In re Scopac, 624 F.3d 274,

  280 (5th Cir. 2010) (quoting Griggs, 459 U.S. at 58), modified on denial of reh’g, 649 F.3d

  320 (5th Cir. 2011).

         But “the bankruptcy court retains jurisdiction to address elements of the bankruptcy

  proceeding that are not the subject of that appeal.” Transtexas, 303 F.3d at 580 n.2. The

  Fifth Circuit “has specifically rejected ‘the broad rule that a bankruptcy court may not

  consider any request which either directly or indirectly touches upon the issues involved in

  a pending appeal and may not do anything which has any impact on the order on appeal.’”

  Scopac, 624 F.3d at 280 (quoting In re Sullivan Cent. Plaza I, Ltd., 935 F.2d 723, 727 (5th

  Cir. 1991)). Instead, the Fifth Circuit has adopted a “functional test: ‘once an appeal is

  pending, it is imperative that a lower court not exercise jurisdiction over those issues which,

  although not themselves expressly on appeal, nevertheless so impact the appeal so as to

  interfere with or effectively circumvent the appeal process.’” Id. (quoting In re Whispering

  Pines Estates, Inc., 369 B.R. 752, 759 (B.A.P. 1st Cir. 2007)).

         Where courts have held that a bankruptcy court was divested of jurisdiction to enter

  a subsequent order, it is usually because the subsequent order would have modified, or would

  have been inconsistent with, an order pending on appeal. See, e.g., Transtexas, 303 F.3d at

  574, 582 (holding that bankruptcy court was divested of jurisdiction to supplement plan

  confirmation order that was then pending on appeal); Whispering Pines, 369 B.R. at 760

                                              - 48 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 49 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 49 of 84 PageID 98042


  (concluding that bankruptcy court could not issue stay relief order that essentially modified

  confirmed plan while plan confirmation order was pending on appeal); In re BNP Petroleum

  Corp., 2012 WL 7620694, at *3 (S.D. Tex. Feb. 27, 2012) (observing that bankruptcy court

  can consider motion to set aside sale agreement, and can deny that motion, but cannot grant

  it while the order approving the sale agreement is pending on appeal); In re Southold Dev.

  Corp., 129 B.R. 18, 19, 21 (E.D.N.Y. 1991) (invalidating order that modified reorganization

  plan, where plan confirmation order was already pending on appeal); In re 710 Long Ridge

  Rd. Operating Co., II, LLC, 2014 WL 1648725, at *1, *3-6 (Bankr. D.N.J. Apr. 24, 2014)

  (refusing to consider motion to clarify plan confirmation order that was pending on appeal,

  because a court “cannot take action that will alter or modify its prior order while that order

  is pending on appeal”); In re New Century TRS Holdings, Inc., 2012 WL 2064500, at *1-3

  (Bankr. D. Del. June 7, 2012) (dismissing motion for sanctions where motion essentially

  repackaged issues and arguments then pending in appeal of motion for reconsideration); In

  re Wallace’s Bookstores, Inc., 330 B.R. 193, 195 (Bankr. E.D. Ky. 2005) (denying adversary

  plaintiff’s motion to dismiss claims whose resolution was then pending on appeal); see also

  Wireless Agents, LLC v. Sony Ericsson Mobile Comms. AB, 2006 WL 1189687, at *3 (N.D.

  Tex. May 3, 2006) (Fitzwater, J.) (“Because Wireless has appealed the court’s denial of a

  preliminary injunction, the Federal Circuit has exclusive jurisdiction over the preliminary

  injunction motion, and this court cannot modify its preliminary findings of fact and

  conclusions of law during the pendency of the appeal.”). Attempting to modify an order

  pending on appeal, or issuing a subsequent order that is inconsistent with the order being

                                              - 49 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 50 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 50 of 84 PageID 98043


  appealed, circumvents the appellate process. Cf. Scopac, 624 F.3d at 280 (holding that a

  bankruptcy court cannot “interfere with or effectively circumvent the appeal process”).

                                                 B

         Neutra identifies three issues on appeal in the First Appeal that supposedly divested

  the bankruptcy court of jurisdiction to confirm the Plan: (1) whether the bankruptcy court

  erred by denying the Arbitration Motion; (2) whether the bankruptcy erred by not abstaining

  under 11 U.S.C. § 305; and (3) whether Terry filed the involuntary petitions in good faith.

         The appeal of the bankruptcy court’s denial of the Arbitration Motion did not divest

  the bankruptcy court of jurisdiction to issue further orders. In Weingarten Realty Investors

  v. Miller, 661 F.3d 904 (5th Cir. 2011), the Fifth Circuit held that the appeal of an order

  denying a motion to compel arbitration does not divest a district court of jurisdiction to

  decide the merits of a case, even though a motion to compel arbitration—if granted—would

  effectively end the case. See id. at 907-10. The Weingarten panel interpreted the divestiture

  doctrine “narrowly.” See id. at 908-09. It reasoned that, because the denial of a motion to

  compel arbitration does not, as a matter of law, determine the merits of the case, the merits

  question is not an “aspect[] of the case involved in the appeal,” and the district court may

  decide it. See id. at 909 (alteration in original) (quoting Griggs, 459 U.S. at 58). The Fifth

  Circuit rejected the Seventh Circuit’s reasoning that the appeal of a motion to compel

  arbitration—much like the appeal of a motion to dismiss based on double jeopardy, sovereign

  immunity, or qualified immunity—results in an automatic stay of the proceedings below

  because “the appeal is to determine whether the matter should be litigated in the district court

                                               - 50 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 51 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 51 of 84 PageID 98044


  at all.” Id. at 908 (citing Bradford-Scott Data Corp. v. Physician Comput. Network, 128 F.3d

  504, 505-06 (7th Cir. 1997)). Under Weingarten, because the bankruptcy court’s ruling on

  the Arbitration Motion is separate from the merits of Plan confirmation, the appeal of that

  prior ruling did not divest the bankruptcy court of jurisdiction to confirm the Plan.

         The reasoning of Weingarten applies with full force to the § 305 abstention issue.

  Highland and Neutra have not shown that there is any overlap, as a matter of law, between

  the bankruptcy court’s decision to confirm the Plan and its decision not to abstain from ruling

  on the involuntary petitions. Thus even though the bankruptcy court’s abstention decision

  “determine[d] whether the matter should be litigated in the [bankruptcy] court at all,” id. at

  908, the appeal of that decision did not divest the bankruptcy court of jurisdiction to confirm

  the Plan.

         The issue of Terry’s good faith in filing the involuntary petitions presents a closer

  question. For the bankruptcy court to confirm a plan, it must find, inter alia, that the plan

  was “proposed in good faith and not by any means forbidden by law.” 11 U.S.C.

  § 1129(a)(3). The Eleventh Circuit has held that where an involuntary petition is filed in bad

  faith, any subsequently-proposed reorganization plan is necessarily proposed in bad faith and

  cannot be confirmed. See In re Natural Land Corp., 825 F.2d 296, 298 (11th Cir. 1987); but

  see In re Landing Assocs., Ltd., 157 B.R. 791, 812 (Bankr. W.D. Tex. 1993) (“Bank United

  relies on the legal standard established in several bad-faith filing cases for this proposition.

  However, a different legal standard is employed when evaluating good faith for plan

  confirmation purposes under [11 U.S.C.] § 1129(a)(3).” (citations omitted)). Under the

                                               - 51 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 52 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 52 of 84 PageID 98045


  Eleventh Circuit’s rule, the bankruptcy court’s ruling that Terry filed the involuntary

  petitions in good faith has some bearing on its decision to confirm the Plan.

         But even assuming that the Eleventh Circuit’s rule applies, the court is not convinced

  that, under these circumstances, the First Appeal divested the bankruptcy court of jurisdiction

  to confirm the Plan. In issuing the confirmation order, the bankruptcy court did not directly

  exercise jurisdiction over the question of Terry’s good faith in filing the involuntary

  petitions—it did not revisit, comment upon, or supplement its earlier decision. See In re

  Sabine Oil & Gas Corp., 548 B.R. 674, 680 (Bankr. S.D.N.Y. 2016) (“[A] confirmation

  order does not ‘tamper’ with prior rulings in the case; rather, to state the obvious, it confirms

  a plan of reorganization.”); cf. Transtexas, 303 F.3d at 574, 582 (holding that bankruptcy

  court lacked jurisdiction to supplement plan confirmation order that was then pending on

  appeal); Southold Dev. Corp., 129 B.R. at 18, 21 (vacating order that modified reorganization

  plan that was pending on appeal); 710 Long Ridge, II, LLC, 2014 WL 1648725, at *1, *3-6

  (refusing to consider motion to clarify plan confirmation order that was pending on appeal).

  Nor did the bankruptcy court issue any order that was inconsistent with, or that implicitly

  modified, its previous ruling. Cf. Whispering Pines, 369 B.R. at 760 (concluding that

  bankruptcy court could not issue stay relief order that was inconsistent with confirmed plan

  while plan confirmation order was pending on appeal). Instead, the bankruptcy court

  proceeded in accordance with that ruling. It was entitled to do so—just as it was entitled to

  carry out the confirmed Plan in the absence of a stay order, even while the Plan confirmation

  order was pending on appeal. See In re Prudential Lines, Inc., 170 B.R. 222, 243-44

                                               - 52 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 53 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 53 of 84 PageID 98046


  (S.D.N.Y. 1994). If the bankruptcy court had instead denied plan confirmation on the ground

  that Terry filed the involuntary petitions in bad faith, the divestiture analysis might be

  different. Cf. BNP Petroleum, 2012 WL 7620694, at *3 (observing that bankruptcy court can

  deny motion to set aside sale agreement, but cannot grant it while the order approving the

  sale agreement is pending on appeal). As it is, however, the bankruptcy court’s Plan

  confirmation order did not in any way interfere with, or circumvent, this court’s

  consideration of the First Appeal.

         Moreover, to conclude that Neutra’s appeal of the orders for relief divested the

  bankruptcy court of jurisdiction to confirm the Plan would be to hold that whenever an order

  for relief is entered, any disappointed litigant—even a litigant who lacks standing to

  appeal—can bring the bankruptcy case grinding to a halt. But the divestiture doctrine is not

  intended to “cede control of the conduct of a chapter 11 case to disappointed litigants. This

  cannot be, and is not, the law.” Sabine, 548 B.R. at 680. And such a decision would be

  contrary to Fifth Circuit precedent indicating that “a narrow interpretation [of divestiture

  doctrine] is normally appropriate.” See Weingarten, 661 F.3d at 908. The court thus

  concludes that the First Appeal did not divest the bankruptcy court of jurisdiction to confirm

  the Plan.

                                               VII

         The court now turns to the contention of HCLOF (joined by Highland and Neutra) in

  the Third Appeal that the bankruptcy court erred by confirming the Plan because the

  Temporary Injunction—a crucial part of the Plan—is unlawful.

                                              - 53 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 54 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 54 of 84 PageID 98047


                                                A

         The bankruptcy court had authority to enter the Temporary Injunction under 11 U.S.C.

  §§ 105(a) and 1123(b)(6), and had jurisdiction to do so under 28 U.S.C. § 157(b)(2)(L).

  Section 157(b)(2)(L) grants the bankruptcy court jurisdiction to enter final orders concerning

  the confirmation of plans.30 Section 1123(b)(6) gives bankruptcy courts residual authority

  to include in a plan “any other appropriate provision not inconsistent with the applicable

  provisions of this title.” 11 U.S.C. § 1126(b)(6). The bankruptcy court can exercise its

  residual authority via § 105(a), which provides that “[t]he court may issue any order, process,

  or judgment that is necessary or appropriate to carry out the provisions of this title.” 11

  U.S.C. § 105(a).

         Section 105(a) permits a bankruptcy court “to fashion such orders as are necessary to

  further the substantive provisions of the Bankruptcy Code.” In re Sadkin, 36 F.3d 473, 478

  (5th Cir. 1994) (per curiam) (quoting In re Oxford Mgmt. Inc., 4 F.3d 1329, 1333 (5th Cir.

  1993)). But the bankruptcy court’s § 105(a) powers are not unlimited: the statute “does not

  authorize the bankruptcy courts to create substantive rights that are otherwise unavailable



         30
           To the extent that a temporary plan injunction restrains a third-party lawsuit, the
  bankruptcy court must have statutory “related to” jurisdiction over that lawsuit per 28 U.S.C.
  § 157(a). See In re Seatco, Inc., 257 B.R. 469, 475-76 (Bankr. N.D. Tex.) (Houser, J.),
  modified on reh’g by 259 B.R. 279 (Bankr. N.D. Tex. 2001) (Houser, J.). For the reasons
  discussed infra at note 34, the bankruptcy court has statutory “related to” jurisdiction over
  all lawsuits potentially restrained by the Temporary Injunction. For the reasons discussed
  infra at § VII(B), the Supreme Court’s decision in Stern v. Marshall, 564 U.S. 462 (2011),
  does not affect the bankruptcy court’s statutory jurisdiction to issue a temporary plan
  injunction.

                                              - 54 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 55 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 55 of 84 PageID 98048


  under applicable law, or constitute a roving commission to do equity.” Id. (quoting Oxford

  Mgmt., 4 F.3d at 1333). The Trustee31 contends that the bankruptcy court’s § 105(a) powers

  are broad enough to allow it to temporarily enjoin a non-debtor, non-creditor

  entity—HCLOF—from attempting to assert certain contractual rights, at least where such an

  injunction is necessary to the debtors’ successful reorganization.32

         Fifth Circuit precedent indicates that § 105(a) does, under some circumstances, permit

  a bankruptcy court to enjoin a non-debtor, non-creditor entity from taking particular actions.

  In re Zale Corp., 62 F.3d 746 (5th Cir. 1995), involved a challenge to a § 105(a) injunction

  that prohibited certain nonparties from filing lawsuits against certain other nonparties. See

  id. at 750-51. The Fifth Circuit—citing 11 U.S.C. § 524, which forbids the discharge of the

  debts of nondebtors—invalidated the injunction insofar as it constituted a permanent release

  of the nonparties’ claims. See id. at 760-61. But the court noted that “[t]he impropriety of

  a permanent injunction does not necessarily extend to a temporary injunction of third-party

  actions.” Id. at 761. The court provided a non-exhaustive list of “unusual circumstances”

  that might justify such an injunction: “1) when the nondebtor and the debtor enjoy such an

  identity of interests that the suit against the nondebtor is essentially a suit against the debtor,

  and 2) when the third-party action will have an adverse impact on the debtor’s ability to


         31
           On April 12, 2019 Acis filed a motion to substitute itself as the appellee in the Third
  Appeal, arguing that once the Plan took effect, Acis became the Trustee’s successor-in-
  interest. The court addresses this motion infra at § XI.
         32
          The court expresses no opinion on the question whether the Equity PMA or any
  other contract presently entitles HCLOF to demand an optional redemption of the CLOs.

                                                - 55 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 56 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 56 of 84 PageID 98049


  accomplish reorganization.” Id. Bankruptcy judges in this district have approved temporary

  injunctions under Zale multiple times. See In re Bernhard Steiner Pianos USA, Inc., 292

  B.R. 109, 117 (Bankr. N.D. Tex. 2002) (Hale, J.); In re Seatco, Inc., 257 B.R. 469, 476-78

  (Bankr. N.D. Tex.) (Houser, J.), modified on reh’g by 259 B.R. 279 (Bankr. N.D. Tex. 2001)

  (Houser, J.); see also In re Couture Hotel Corp., 536 B.R. 712, 749-53 (Bankr. N.D. Tex.

  2015) (Houser, J.) (applying Zale unusual-circumstances test and declining to issue

  injunction). As discussed below, the second unusual circumstance described in Zale is

  present here.33

         The court recognizes that the bankruptcy court did not rely on this rationale. Instead,

  it based the Temporary Injunction on its ostensible authority over the Trustee Adversary.

  The bankruptcy court described the Trustee Adversary as “a somewhat significant part of the

  Plan; it is what justifies the temporary injunction that is a critical part of the Plan.” Acis II,

  2019 WL 417149, at *8. It conducted its four-prong preliminary-injunction analysis in the

  context of, and based on the likelihood of success of, the Trustee Adversary. See id. at *10-

  12. This court, of course, can affirm the bankruptcy court on alternative grounds. See, e.g.,

  Cimmaron Oil Co. v. Cameron Consultants, Inc., 71 B.R. 1005, 1011 (N.D. Tex. 1987)



         33
            The Zale panel ultimately vacated the temporary injunction because it was not issued
  after an adversary proceeding, as required at the time by Rule 7001(7). See Zale, 62 F.3d at
  764-65. But Rule 7001(7) was amended in 1999 so that it does not apply where, as here, “a
  . . . chapter 11 . . . plan provides for the [injunctive] relief.” Rule 7001(7); see Rule 7001
  advisory committee’s note (1999 amendments). And HCLOF, unlike the objectors in Zale,
  had a full and fair opportunity to present its objections to the bankruptcy court. Cf. Zale, 62
  F.3d at 763-64.

                                                - 56 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 57 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 57 of 84 PageID 98050


  (Fitzwater, J.) (“[T]his court may affirm a correct judgment for reasons not given by the court

  below or advanced to it.”). But here, the bankruptcy court’s rationale is significant because

  “[i]f the bankruptcy court does not determine that unusual circumstances exist, the court may

  not enter an injunction of the third-party actions.” Zale, 62 F.3d at 761.

         The bankruptcy court’s factual findings are nonetheless sufficient to satisfy the

  “unusual circumstances” requirement. The bankruptcy court expressly found that the

  Temporary Injunction is a “critical component of the Plan,” Acis II, 2019 WL 417149, at *10,

  and that “[t]he Temporary Plan Injunction is essential to [Acis’] ability to perform the Plan,”

  In re Acis Capital Mgmt., L.P., 2019 WL 406137, at *14 (Bankr. N.D. Tex. Jan. 31, 2019)

  (Jernigan, J.). HCLOF has twice demanded that Acis effect an optional redemption of the

  CLOs, and its directors testified that it will do so again if given the chance. See Acis II, 2019

  WL 417149, at *10. The bankruptcy court found that an optional redemption would be an

  economically “[ir]rational” transaction that would serve as the last step in Highland’s

  “intentional scheme to keep assets away from Mr. Terry as a creditor.” Id. at *12. It further

  found that if HCLOF succeeds in forcing an optional redemption, Acis “[will] have no going

  concern value,” and “Terry will be precluded from reorganizing the business and paying

  creditors” in accordance with the Plan. Id. at *10. Thus the Temporary Injunction enjoins

  third-party conduct that would adversely impact the ability of Acis to reorganize. These are

  unusual circumstances that justify the bankruptcy court’s Temporary Injunction. Cf. Zale,

  62 F.3d at 762 (“We hold that [the bankruptcy court’s] language satisfies the ‘unusual

  circumstances’ requirement because it clearly identifies the settlement as providing

                                               - 57 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 58 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 58 of 84 PageID 98051


  ‘substantial consideration’ to the estate and constituting part of a ‘key provision’ of the

  plan.”).34

                                                 B

         HCLOF argues that the Trustee cannot invoke § 105(a) to support an injunction that

  is prohibited under Stern v. Marshall, 564 U.S. 462 (2011). In Stern the Supreme Court

  concluded that certain claims and controversies must, as a constitutional matter, be resolved

  by an Article III court, even if they are statutorily committed to the jurisdiction of the

  bankruptcy court. See id. at 482. HCLOF contends that the Trustee Adversary, which “is



         34
           The Fifth Circuit’s recent decision in SEC v. Stanford International Bank, Ltd., 927
  F.3d 830, ___, 2019 WL 2496901, at *5-7 (5th Cir. June 17, 2019), is not to the contrary.
  The Stanford panel interpreted Zale’s discussion of certain limits on a bankruptcy court’s
  statutory “related to” jurisdiction to be a broad “maxim of law” that applies to all
  receiverships, regardless of the statutory basis of jurisdiction. See id. at ___, 2019 WL
  2496901, at *6. Zale and Stanford thus stand for the proposition that a court overseeing a
  receivership lacks jurisdiction to enjoin third-party lawsuits whose resolution would have no
  effect on the res of the estate. See id. at ___, 2019 WL 2496901, at *7 (stating that courts
  lack jurisdiction “to permanently bar and extinguish independent, non-derivative third-party
  claims that do not affect the res of the receivership estate”); Zale, 62 F.3d at 752 (“Those
  cases in which courts have upheld ‘related to’ jurisdiction over third-party actions do so
  because the subject of the third-party dispute is property of the estate, or because the dispute
  over the asset would have an effect on the estate.” (footnotes omitted)); see also In re
  FoodServiceWarehouse.com, LLC, 601 B.R. 396, ___, 2019 WL 1877006, at *10 (E.D. La.
  Apr. 26, 2019) (“If the outcome of a proceeding could conceivably have any effect on the
  estate being administered in bankruptcy, then ‘related to’ jurisdiction will generally exist.”
  (citing Zale, 62 F.3d at 755)). The Temporary Injunction, however, enjoins certain acts that
  would affect the res of the bankruptcy estate. The bankruptcy court found that after an
  optional redemption, Acis “would have no going-concern value” because it would no longer
  receive any management fees with which to pay creditors. Acis II, 2019 WL 417149, at *10.
  Thus the equitable principles endorsed by Stanford do not prevent the bankruptcy court from
  issuing the Temporary Injunction pursuant to § 157(b)(2)(L)’s conferral of subject matter
  jurisdiction.

                                               - 58 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 59 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 59 of 84 PageID 98052


  essentially a multi-faceted fraudulent transfer action,” Acis II, 2019 WL 417149, at *8,

  involves such a claim. Thus, according to HCLOF, the bankruptcy court lacks authority to

  grant final relief in the Trustee Adversary, and where a court lacks the power to grant a

  litigant final relief, it cannot grant preliminary relief. See HCLOF Third Appeal Br. 22

  (citing Fed. Sav. & Loan Ins. Corp. v. Dixon, 835 F.2d 554, 561-62 (5th Cir. 1987)).

  HCLOF maintains that, because Stern prohibits the bankruptcy court from issuing the

  Temporary Injunction in the context of the Trustee Adversary, the bankruptcy court cannot

  issue the Temporary Injunction as part of the confirmed Plan.

         Assuming arguendo that a fraudulent transfer claim brought by a bankruptcy trustee

  against a non-creditor is a Stern claim—i.e., “a claim designated for final adjudication in the

  bankruptcy court as a statutory matter, but prohibited from proceeding in that way as a

  constitutional matter,” Executive Benefits Insurance Agency v. Arkison, 573 U.S. 25, 30-31

  (2014)—the court disagrees with HCLOF’s contention. Whatever the precise contours of

  Stern, it only concerns the power of a bankruptcy court to enter a “final judgment” on certain

  causes of action. See Stern, 564 U.S. at 503 (“The Bankruptcy Court below lacked the

  constitutional authority to enter a final judgment on a state law counterclaim that is not

  resolved in the process of ruling on a creditor’s proof of claim.” (emphasis added)). When

  the bankruptcy court exercises powers that are independent of its authority to enter a final

  judgment on a claim—e.g., when it makes use of its authority under § 105(a) to issue a

  temporary plan injunction—Stern simply does not apply. See, e.g., In re Yellowstone

  Mountain Club, LLC, 646 Fed. Appx. 558, 558-59 (9th Cir. 2016) (per curiam) (holding that

                                              - 59 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 60 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 60 of 84 PageID 98053


  Stern did not apply because “the bankruptcy court issued a preliminary injunction [pursuant

  to § 105(a)], not a final judgment”); In re Quigley Co., 676 F.3d 45, 52 (2d Cir. 2012) (“[A]t

  issue here [is] the stay of litigation during the pendency of [debtor’s] bankruptcy, rather than

  the entry of final judgment on a common law claim.”).

         This conclusion is consistent with the Article III concerns underlying Stern.

  According to Stern, Article III creates an independent judiciary by guaranteeing federal

  judges life tenure and an irreducible salary. See Stern, 564 U.S. at 483-84. But “Article III

  could neither serve its purpose in the system of checks and balances nor preserve the integrity

  of judicial decisionmaking if the other branches of the Federal Government could confer the

  Government’s ‘judicial Power’ on entities outside Article III.” Id. at 484. Thus, as a general

  rule, “Congress may not ‘withdraw from judicial cognizance any matter which, from its

  nature, is the subject of a suit at the common law, or in equity, or admiralty,’” and place that

  matter within the authority of an Article I bankruptcy court. Id. (quoting Murray’s Lessee

  v. Hoboken Land & Improvement Co., 59 U.S. (18 How.) 272, 284 (1856)).

         The Temporary Injunction does not “withdraw from judicial cognizance any matter”

  of any kind whatsoever. Id. (quoting Murray’s Lessee, 59 U.S. (18 How.) at 284). Instead,

  it temporarily enjoins a number of parties and non-parties from taking any action—including,

  presumably, pursuing a lawsuit—in furtherance of an optional redemption or liquidation of

  the Acis CLOs. To the extent that the Temporary Injunction affects any legal claims, it does

  not prevent an Article III court from entering a final judgment on those claims after the

  Temporary Injunction is lifted. In other words, it has no res judicata effect on those claims.

                                               - 60 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 61 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 61 of 84 PageID 98054


  Cf. 43A C.J.S. Injunctions § 378 (2019) (“A temporary or preliminary injunction does not

  adjudicate the ultimate rights in controversy and it is not conclusive on the court on a

  subsequent hearing.”). In this respect, the Temporary Injunction is similar to other mine-run,

  temporary bankruptcy injunctions—including the automatic stay, a hallmark of bankruptcy

  law that bars creditors from commencing or continuing any judicial action to recover a debt

  from the debtor after a bankruptcy petition is filed. See 11 U.S.C. § 362(a); see also In re

  Quigley, 676 F.3d at 52 (“Enjoining litigation to protect bankruptcy estates during the

  pendency of bankruptcy proceedings, unlike the entry of the final tort judgment at issue in

  Stern, has historically been the province of the bankruptcy courts.”). Thus even if Stern

  prevents the bankruptcy court from entering a final judgment in the Trustee Adversary, it has

  no bearing on whether the bankruptcy court can issue the Temporary Injunction as part of

  the confirmed Plan.35

                                                 C

         When a bankruptcy court issues a temporary injunction under § 105(a) as part of a

  confirmed plan, the bankruptcy court must still consider the four-prong preliminary

  injunction test. See, e.g., Seatco, 257 B.R. at 477 (applying traditional preliminary-injunction

  factors in approving a temporary plan injunction under Zale). The factors are (1) a

  substantial likelihood of success on the merits, (2) a substantial threat of irreparable injury


         35
           The present appeal does not involve, and the court does not address, the propriety
  of a plan provision that finally adjudicates a Stern claim. Nor does the court decide whether
  a bankruptcy court can grant preliminary relief on a Stern claim outside the context of a plan
  confirmation order.

                                               - 61 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 62 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 62 of 84 PageID 98055


  if the injunction is not issued, (3) that the threatened injury if the injunction is denied

  outweighs any harm that will result if the injunction is granted, and (4) that the grant of an

  injunction will not disserve the public interest. See, e.g., Byrum v. Landreth, 566 F.3d 442,

  445 (5th Cir. 2009).

         The first factor, when applied to a temporary plan injunction, turns on whether the

  reorganization plan is likely to succeed. See Seatco, 257 B.R. at 477. In support of the

  Temporary Injunction, the bankruptcy court evaluated the likelihood of success of the

  Trustee Adversary, not the likelihood of success of the Plan. See Acis II, 2019 WL 417149,

  at *11-12. But the bankruptcy court separately determined that the Plan is feasible, see id.

  at *14, and its factual findings in that context support the conclusion that the Plan is

  substantially likely to succeed. The bankruptcy court found that Terry has an excellent track

  record as a portfolio manager; that Terry will be able to generate new business for Acis; and

  that Brigade is qualified to serve as the sub-advisor to Acis. See id. Thus in the absence of

  an optional redemption, it is substantially likely that the reorganized Acis will be able to

  satisfy its creditors’ claims and emerge from bankruptcy.

         The bankruptcy court did not clearly err in finding that, without the Temporary

  Injunction, Acis faces a substantial threat of irreparable injury: specifically, “evisceration of

  the Acis CLOs, by parties with unclean hands.” Id. at *10. The bankruptcy court found that

  an optional redemption would leave Acis with nothing to manage, and thus no going-concern

  value and no means of satisfying its creditors’ claims. See id. Highland and Neutra argue

  that Acis has an adequate remedy at law because all it stands to lose is money—i.e., the

                                               - 62 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 63 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 63 of 84 PageID 98056


  management fees generated by the PMAs—and it can recover that money via a final

  judgment in the Trustee Adversary. But there is more at stake here than money. Without the

  Temporary Injunction, Acis will have no opportunity to reorganize instead of liquidate—and,

  “[a]s the Code contemplates, the Debtor should be given the opportunity to successfully

  reorganize.” Seatco, 257 B.R. at 477. To deny Acis the chance to reorganize would be to

  subject it to a substantial threat of irreparable injury.

         The bankruptcy court likewise did not clearly err in finding that the risk of harm to

  Acis in the absence of an injunction outweighs any potential harm to HCLOF. Indeed, the

  bankruptcy court found that there is no potential harm to HCLOF because “a rational investor

  would not want to liquidate the Acis CLOs, but rather would acquire them to do a reset under

  the Plan.” Acis II, 2019 WL 417149, at *12. The Plan allows for just such a reset.36 Thus

  HCLOF’s complaint that it is losing money on the CLOs as they are currently structured

  lacks force.

         Finally, the bankruptcy court did not clearly err in finding that the public interest

  favors an injunction. The public has an interest in allowing businesses to reorganize instead

  of liquidate. And, more important, there is a strong public interest against “allowing

  potential wrongdoers to complete the last step in what appears likely to have been a scheme



         36
           HCLOF contends that a reset is impossible under the terms of an offering
  memorandum that it issued in November 2017—i.e., within a month after Terry’s arbitration
  award was issued—but the bankruptcy court did not find this contention to be credible, and
  this court will not disturb the bankruptcy court’s credibility findings in the absence of clear
  error.

                                                - 63 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 64 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 64 of 84 PageID 98057


  to strip [Acis] of its assets, steal its business, and leave it unable to pay creditors.” Id. The

  bankruptcy court therefore did not err by concluding that the four-part preliminary injunction

  test supports the Temporary Injunction.

                                                VIII

         Highland and Neutra argue that the Trustee proposed the Plan in bad faith, contrary

  to 11 U.S.C. § 1129(a)(3).

                                                  A

         The first contention that Highland and Neutra advance is that Terry filed the

  involuntary petitions in bad faith per 11 U.S.C. § 303(i)(2), and, as a result, any

  subsequently-proposed plan was necessarily proposed in bad faith. Highland and Neutra

  base their argument on Natural Land Corp., 825 F.2d 296, in which the Eleventh Circuit held

  that “the taint of a petition filed in bad faith must naturally extend to any subsequent

  reorganization proposal.” Id. at 298. It is not clear that this rule applies in the Fifth Circuit,

  and at least one bankruptcy court has declined to apply it. See Landing Assocs., 157 B.R. at

  812. But assuming arguendo that Natural Land Corp. does apply, Highland and Neutra have

  nonetheless failed to establish that Terry filed the involuntary petitions in bad faith.

                                                  1

         The first question the court must resolve is what standard of review to apply. In their

  briefing in the First Appeal, Neutra and Terry agreed that the question whether Terry filed

  the involuntary petitions in good faith is a factual determination governed by the clear error

  standard. At oral argument, however, Neutra challenged whether this is the correct standard

                                                - 64 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 65 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 65 of 84 PageID 98058


  of review. But case law supports applying the clear error standard to the question of the

  petitioner’s good faith. See, e.g., In re Macke Int’l Trade, Inc., 370 B.R. 236, 245 (B.A.P.

  9th Cir. 2007) (“The bankruptcy court’s finding of the absence of bad faith is reviewed under

  the clearly erroneous standard.”); In re Funnel Sci. Internet Mktg., LLC, 551 B.R. 262, 269

  (E.D. Tex. 2016) (“The Court reviews the Bankruptcy Court’s determination of bad faith for

  clear error as a finding of fact.”); Forever Green Athletic Fields, Inc. v. Dawson, 514 B.R.

  768, 785 (E.D. Pa. 2014) (“‘Proving an involuntary petition was filed in bad faith requires

  an inquiry into the creditor’s knowledge,’ a factual question that is reviewed for clear error.”

  (quoting In re Bock Transp., Inc., 327 B.R. 378, 381 (B.A.P. 8th Cir. 2005))), aff’d sub nom.

  In re Forever Green Athletic Fields, Inc., 804 F.3d 328 (3d Cir. 2015). Moreover, Fifth

  Circuit case law provides that, post-filing, “[a] bankruptcy court’s determination that a debtor

  has acted in bad faith is a finding of fact reviewed for clear error.” In re Jacobsen, 609 F.3d

  647, 652 (5th Cir. 2010). The parties do not cite any cases suggesting that de novo review

  would apply; nor would it make sense to conduct a de novo review of what is, in large part,

  a question of the petitioner’s intentions. The court will therefore apply the clear error

  standard.37


         37
           There is some case law suggesting that, where a bankruptcy court dismisses an
  involuntary petition on the ground that the petitioner filed it in bad faith, the dismissal is
  reviewed for abuse of discretion. See, e.g., Forever Green, 804 F.3d at 335. But even then,
  the bankruptcy court’s finding that the petitioner acted in bad faith is reviewed for clear error.
  See In re Myers, 491 F.3d 120, 125 (3d Cir. 2007); see also Jacobsen, 609 F.3d at 652
  (observing that “[a] bankruptcy court’s determination that a debtor has acted in bad faith is
  a finding of fact reviewed for clear error,” even while “[t]he decision to convert a Chapter
  13 case to Chapter 7” on that ground “is reviewed for abuse of discretion”).

                                                - 65 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 66 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 66 of 84 PageID 98059


                                                2

         The court next considers what legal test governs a determination of bad faith. This

  is not a clear-cut or easy question: courts have developed a “dizzying array of standards” that

  can be applied to the issue. Forever Green, 804 F.3d at 335. Some of these tests include:

                (1) the “improper use” test, which finds bad faith when a
                petitioning creditor uses involuntary bankruptcy proceedings in
                an attempt to obtain a disproportionate advantage for itself,
                rather than to protect against other creditors obtaining
                disproportionate advantages, particularly when the petitioner
                could have advanced its own interests in a different forum[;]

                (2) the “improper purpose” test, which finds bad faith based
                upon the petitioner’s improper motivation for filing the petition.
                Cases under this line of reasoning have emphasized that the
                petition was motivated by ill will, malice or for the purpose of
                harassing the debtor[;]

                (3) the “objective test,” which essentially asks the question
                whether or not a reasonable person would have filed the
                involuntary petition under the same circumstances;

                (4) the “subjective test” which is almost identical to the
                “improper purpose” test in that they both look to the subjective
                motivation of the petitioning creditor for the filing; and

                (5) the “combined” or “two part” test which finds bad faith
                based upon consideration of both the subjective motivation and
                the objective reasonableness of the petitioning creditor(s).[38]


         38
          The “combined test” is often guided by principles from Rule 9011, which mirrors
  Fed. R. Civ. P. 11. See In re Landmark Distribs., Inc., 189 B.R. 290, 310 n.24 (Bankr.
  D.N.J. 1995). The Second and Eleventh Circuits have likewise observed that “a number of
  courts have sought to model the bad faith inquiry on the standards set forth in Bankruptcy
  Rule 9011.” In re Bayshore Wire Prods. Corp., 209 F.3d 100, 106 (2d Cir. 2000) (citing
  Gen. Trading, Inc. v. Yale Materials Handling Corp., 119 F.3d 1485, 1501-02 (11th Cir.
  1997)).

                                              - 66 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 67 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 67 of 84 PageID 98060


  In re Landmark Distribs., Inc., 189 B.R. 290, 309-10 (Bankr. D.N.J. 1995) (citations and

  footnotes omitted). Courts have also applied a “totality of circumstances” test, which

  essentially combines the improper use, improper purpose, and objective tests. See, e.g.,

  Forever Green, 804 F.3d at 336 (citing In re John Richards Homes Bldg. Co., 439 F.3d 248,

  255 n.2 (6th Cir. 2006)). This test has been used by at least one bankruptcy court in this

  circuit. See In re TRED Holdings, L.P., 2010 WL 3516171, at *7 (Bankr. E.D. Tex. Sept.

  3, 2010).

         The Fifth Circuit has not expressly endorsed any particular standard, but it has

  considered both objective and subjective factors in deciding whether an involuntary petition

  was filed in bad faith. See In re Sims, 994 F.2d 210, 222 (5th Cir. 1993) (considering

  whether “the filing of the petitions was ‘motivated by ill will, malice or for the purpose of

  embarrassing or harassing the debtor[s],’” and whether petitioners “conducted a reasonable

  inquiry into the facts and the law prior to filing the petitions, as required by Bankruptcy Rule

  9011” (alteration in original) (quoting In re W. Side Cmty. Hosp., Inc., 112 B.R. 243, 258

  (Bankr. N.D. Ill. 1990))). Any test that considers only subjective or objective factors thus

  cannot be correct. The court will therefore apply a totality of circumstances or combined test

  in analyzing Terry’s good faith.

                                                 3

         Applying the above principles, the court concludes that the bankruptcy court did not

  clearly err by holding that Terry filed the involuntary petitions in good faith.

         On the question of Terry’s alleged bad faith, the bankruptcy court found:

                                               - 67 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 68 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 68 of 84 PageID 98061


                the evidence suggested that Mr. Terry and his counsel filed the
                Involuntary Petitions out of a legitimate concern that Highland
                was dismantling and denuding Acis LP of all of its assets and
                value and that a bankruptcy filing was the most effective and
                efficient way to preserve value for the Acis LP creditors.

  Acis I, 584 B.R. at 144. This finding is not clearly erroneous. The record before the

  bankruptcy court showed that Acis and Highland had engaged in numerous transactions that

  stripped Acis of much of its value, and that Terry only filed the involuntary petitions after

  learning about these transactions during post-judgment discovery. See supra § I(C). Terry

  testified that he believed bankruptcy was the best way to stop Acis from making further

  fraudulent transfers, so that the entire community of Acis’ creditors could receive an

  equitable distribution of assets. The bankruptcy court was entitled to credit this testimony.

  Terry also took the objectively reasonable step of consulting with bankruptcy counsel, albeit

  briefly, before making the filing. He reasonably believed that Acis had fewer than 12

  creditors based on a net-worth affidavit he received during post-judgment discovery in the

  44th Judicial District Court of Dallas County. As for whether Acis was paying its debts as

  they came due, Terry was aware of a number of accruing debts that Acis owed—including

  his own judgment against Acis. He also reasonably concluded that if Acis were stripped of

  its assets, then no creditor would be paid. The bankruptcy court did not clearly err by finding

  that Terry filed the petitions based on a legitimate, good-faith belief that Acis was

  fraudulently transferring assets to the detriment of all creditors.

         Terry’s motive, as characterized by the bankruptcy court, is a proper bankruptcy

  purpose. The Third Circuit, in a case relied upon by Neutra, describes “protect[ing] against

                                              - 68 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 69 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 69 of 84 PageID 98062


  the preferential treatment of other creditors or the dissipation of the debtor’s assets” as

  legitimate purposes of an involuntary petition. Forever Green, 804 F.3d at 335. An

  additional “purpose of an involuntary procedure is to provide a method for creditors to

  protect their rights against debtors who are not meeting their debts” by “forc[ing] [them] to

  submit to the jurisdiction of the bankruptcy court.” In re All Media Props., Inc., 5 B.R. 126,

  137 (Bankr. S.D. Tex. 1980), aff’d, 646 F.2d 193 (5th Cir. Unit A May 1981) (adopting

  opinion of bankruptcy court). The bankruptcy court’s characterization of Terry’s “concern

  that Highland was dismantling and denuding Acis LP of all of its assets and value,” to the

  detriment of all of Acis’ creditors, fits comfortably into the bankruptcy purposes described

  above. See Acis I, 584 B.R. at 144.

            Neutra argues that the timing of Terry’s petitions reveals that he was not actually

  concerned about fraudulent asset transfers. Neutra points out that Terry filed the involuntary

  petitions mere hours before a scheduled temporary injunction hearing in Texas state court,

  and following a single meeting with bankruptcy counsel. According to Neutra, Terry’s real

  motive was to collect his judgment in a more favorable forum. But Neutra’s argument

  constitutes, at best, a plausible alternative view of the evidence. On appellate review, this

  court may not substitute its own interpretation of the evidence for that of the bankruptcy

  court in the absence of clear error. See Johnson Sw., 205 B.R. at 827. Because the

  bankruptcy court did not commit clear error, its pertinent factual findings must be affirmed.

  See id.

            Neutra cites a number of cases for the proposition that when an involuntary petition

                                               - 69 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 70 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 70 of 84 PageID 98063


  is filed as a collection remedy in what is essentially a two-party dispute, the petition is

  necessarily filed in bad faith. But Neutra’s cases are distinguishable.

         In In re Smith, 243 B.R. 169 (Bankr. N.D. Ga. 1999), the court found bad faith using

  a combined subjective and objective test where: (1) the petitioning creditor based its petition

  on the claim that the alleged debtor was fraudulently transferring assets, but had no evidence

  of any such transfers; (2) the case involved essentially a two-party dispute, and the

  petitioning creditor had sufficient remedies under state law; (3) the evidence showed that the

  petitioning creditor was motivated by a desire to shut down the debtor’s business operations

  and to have the debtor criminally prosecuted; (4) the petitioning creditor failed to conduct

  critical research before filing its petition; and (5) the petitioning creditor failed to disclose

  the existence of additional creditors. See id. at 195-201. Here, by contrast, there is evidence

  that Highland was denuding Acis of assets; the bankruptcy court found that this is not a two-

  party dispute and that Terry’s remedies under state law were insufficient; Terry conducted

  sufficient research before filing; and the bankruptcy court did not find that Terry was

  motivated by ill will or malice toward the debtor.

         In In re Frailey, 144 B.R. 972 (Bankr. W.D. Pa. 1992), the court stated that “[a]

  bankruptcy court should refuse to enter an order for relief where petitioning creditors can go

  into state court to satisfy a debt.” Id. at 977-78. But the cases cited by the Frailey court

  indicate that it did not make this statement in the context of a bad-faith filing analysis. See

  id. (citing In re Cent. Hobron Assocs., 41 B.R. 444, 451 (D. Haw. 1984) (applying balancing

  test to exclude unpaid debt from “not generally paying” determination); In re Kass, 114 B.R.

                                               - 70 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 71 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 71 of 84 PageID 98064


  308, 309 (Bankr. S.D. Fla. 1990) (conducting abstention analysis under 11 U.S.C. § 305)).

  Indeed, the court in Frailey declined (on other grounds) to award the alleged debtor damages

  under § 303(i). See id. at 978. The case is therefore inapposite.39

         In re Tichy Elec. Co., 332 B.R. 364 (Bankr. N.D. Iowa 2005), states: “[t]he power of

  an involuntary petition must be exercised for the good of the entire creditor body and for

  legitimate bankruptcy purposes. It is not intended to be used in an exclusively self-serving

  manner as a collection device.” Id. at 376. But in the present case, the bankruptcy court

  found that Terry acted out of concern for the entire body of Acis’ creditors. And the

  petitioning creditors in Tichy did not actually intend to liquidate or reorganize the debtor.

  Rather, “[t]hey understood that after filing, some negotiations would occur, payments would

  be made, and the case dismissed.” Id. In other words, the petitioning creditor intended to

  use the threat of bankruptcy as leverage to negotiate a settlement with the debtor. That does

  not appear to be the case here. Finally, unlike the present appeals, there is no indication in

  Tichy that the alleged debtor was fraudulently transferring assets in order to frustrate

  collection efforts. See generally id.



         39
            Similarly, In re Tarletz, 27 B.R. 787 (Bankr. D. Colo. 1983), states that “it is obvious
  that the use of the bankruptcy court as a routine collection device would quickly paralyze this
  Court.” Id. at 794. But this was in the context of 11 U.S.C. § 305 abstention, not a bad-faith
  filing analysis. See id. at 793. And In re Spade, 258 B.R. 221 (Bankr. D. Colo. 2001), holds
  that where a petitioning creditor seeks only to gain a litigation advantage over the debtor, and
  does not seek the orderly distribution of the debtor’s assets to all creditors, § 305 abstention
  is appropriate. See id. at 233. Not only does Spade not involve a § 303(i) bad-faith analysis,
  it is also factually inapposite: the bankruptcy court here found that Terry was motivated by
  concern for all of Acis’ creditors.

                                                - 71 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 72 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 72 of 84 PageID 98065


           In sum, because the bankruptcy court did not commit clear error in determining that

  Terry filed the involuntary petitions in good faith, its relevant findings on this issue must be

  affirmed. Neutra and Highland’s argument that the proposed Plan was tainted by Terry’s

  bad-faith filing therefore fails to establish that the bankruptcy court committed reversible

  error.

                                                 B

           Highland and Neutra maintain that the Plan fails to satisfy § 1129(a)(3) because it

  effects an unlawful result: allowing a portfolio manager to veto the wishes of the portfolio’s

  owner. They cite In re Noll, 172 B.R. 122 (Bankr. M.D. Fla. 1994), for the premise that a

  reorganization plan cannot be proposed in order to obtain a result that would be unobtainable

  in state court. Highland and Neutra’s reliance on Noll is misplaced. Noll is, by its own

  terms, of limited instructive value—it states that “one cannot define [bad faith] but will

  readily recognize it when one sees it.” Id. at 124. The case is factually distinguishable

  because it involves a proposed plan that, in essence, would have constituted self-dealing by

  the plan proponent (who was not a disinterested trustee). See id. And it is difficult to square

  Highland and Neutra’s characterization of the holding of Noll—that a reorganization plan

  cannot be used to obtain results that are unobtainable in state court—with Neutra’s argument

  in the bad-faith filing context that filing involuntary petitions is only appropriate when the

  petitioner lacks adequate remedies in state court.

           Highland and Neutra argue that the Plan is unlawful because it contains an overbroad

  release. They complain about language “vesting assets in the reorganized debtor ‘free and

                                               - 72 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 73 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 73 of 84 PageID 98066


  clear of all right, title, interests, claims, liens, encumbrances and charges’; purporting to

  compromise all claims against the estates; preserving estates’ right of setoff and recoupment;

  and enjoining the ‘continuation’ of lawsuits against the debtors.” Highland & Neutra Third

  Appeal Br. 30. But this language merely effects the express terms of 11 U.S.C. §§ 524(a)

  and 1141(c). See 11 U.S.C. § 524(a) (“A discharge in a case under this title . . . operates as

  an injunction against the commencement or continuation of an action, the employment of

  process, or an act, to collect, recover or offset any such debt as a personal liability of the

  debtor[.]”); 11 U.S.C. § 1141(c) (“[A]fter confirmation of a plan, the property dealt with by

  the plan is free and clear of all claims and interests of creditors, equity security holders, and

  of general partners in the debtor.”); see also In re Coho Res., Inc., 345 F.3d 338, 343 (5th

  Cir. 2003) (“11 U.S.C. § 524(a) operates as an injunction against actions against a debtor

  subsequent to a discharge of a debt. The bankruptcy discharge and § 524 injunction serve

  to give the debtor a financial fresh start.” (internal quotation marks, emphasis, and footnote

  omitted)). The challenged language does not render the Plan unlawful.40 Highland and

  Neutra have failed to demonstrate reversible error much less any error.

                                                 IX

         The court now considers the argument of Highland and Neutra that the Plan fails to

  meet the requirements of 11 U.S.C. § 1129(a)(5).



         40
           Highland and Neutra also cite several cases for the proposition that a plan is
  proposed in bad faith when it seeks merely to delay or frustrate the efforts of a secured
  creditor. But Highland and Neutra are not secured creditors.

                                               - 73 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 74 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 74 of 84 PageID 98067


                                                 A

         Section 1129(a)(5) provides that a plan may only be confirmed if:

                (A)(i) The proponent of the plan has disclosed the identity and
                affiliations of any individual proposed to serve, after
                confirmation of the plan, as a director, officer, or voting trustee
                of the debtor, an affiliate of the debtor participating in a joint
                plan with the debtor, or a successor to the debtor under the plan;
                and

                (ii) the appointment to, or continuance in, such office of such
                individual, is consistent with the interests of creditors and equity
                security holders and with public policy; and

                (B) the proponent of the plan has disclosed the identity of any
                insider that will be employed or retained by the reorganized
                debtor, and the nature of any compensation for such insider.

  Id. Neutra and Highland contend that the Plan is deficient because Terry is actually a non-

  statutory insider, and because Terry’s ownership of Acis is not in the best interests of

  creditors, Acis’ investors, or public policy.41

                                                    B

         The court affirms the bankruptcy court’s conclusion that Terry is not an insider.



         41
           Neutra and Highland also contend that § 1129(a)(5)(A)(i) requires disclosure of the
  corporate structure of the reorganized debtor, and that the confirmed Plan is deficient because
  it merely states that Terry will have control over the structure of Acis instead of defining that
  structure in advance. In support of this argument, Neutra and Highland cite In re GAC
  Storage El Monte, LLC, 489 B.R. 747, 765-66 (Bankr. N.D. Ill. 2013). But the plan in GAC
  Storage did not fail because it left the management structure of the reorganized debtor
  undefined; rather, it failed because it did not disclose that the reorganized debtor’s sole
  owner “intend[ed] to bring on either himself or another entity which he would control as the
  manager of [the debtor] and that the manager would have a 1% ownership interest in [the
  debtor].” Id. at 766. Thus GAC Storage is not controlling.

                                               - 74 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 75 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 75 of 84 PageID 98068


         11 U.S.C. § 101(31) provides a list of persons who are considered to be “insiders” of

  the debtor based on their relationship with the debtor. A person not included in the statutory

  list can nonetheless qualify as a “non-statutory insider” under certain circumstances. In

  deciding whether a person is a non-statutory insider, the court considers two factors: “(1) the

  closeness of the relationship between the [putative insider] and the debtor; and (2) whether

  the transactions between the [putative insider] and the debtor were conducted at arm’s

  length.” In re Holloway, 955 F.2d 1008, 1011 (5th Cir. 1992); accord In re A. Tarricone,

  Inc., 286 B.R. 256, 262 (Bankr. S.D.N.Y. 2002). Highland and Neutra contend that a person

  can be a non-statutory insider based on his relationship with a statutory insider of the debtor,

  regardless of his relationship with the debtor itself. See A. Tarricone, 286 B.R. at 263-64.

  They then assert that the Trustee, as a person in control of the debtor, is a statutory insider.

  See In re GSC, Inc., 453 B.R. 132, 158 n.31 (Bankr. S.D.N.Y. 2011). The court will assume

  arguendo that these legal assertions are correct. Highland, Neutra, and the Trustee agree that

  the bankruptcy court’s determination of insider status is a question of fact that is reviewed

  for clear error. See U.S. Bank Nat’l Ass’n ex rel. CWCapital Asset Mgmt. LLC v. Vill. at

  Lakeridge, LLC, ___ U.S. ___, 138 S. Ct. 960, 966 (2018).

         Highland and Neutra posit that the relationship between the Trustee and Terry is

  unusually close. The controlling question under the first factor is whether the relationship

  is close enough for the alleged insider to gain advantage due to affinity. See In re Rexford

  Props., LLC, 557 B.R. 788, 797 (Bankr. C.D. Cal. 2016). Among the indicators of closeness

  cited by Highland and Neutra are: that the lawyers who represented Terry in the filing of the

                                               - 75 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 76 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 76 of 84 PageID 98069


  involuntary petitions now represent the Trustee; that the Trustee relied on Terry’s financial

  advice for a period of time after the Trustee’s appointment; that Terry’s expert witness in the

  arbitration was engaged by the Trustee to testify at the confirmation hearings; that Terry’s

  counsel in related litigation in Guernsey testified as an expert at the confirmation hearings;

  and that Terry introduced Oaktree to the Trustee’s predecessor. As for whether the Plan was

  negotiated at arm’s length, Highland and Neutra point out that the Trustee did not solicit

  competing bids for Acis’ equity, and that there was essentially no negotiation between the

  Trustee and Terry regarding that price.

         But after reviewing the record, the court is not “left with the definite and firm

  conviction that a mistake has been committed.” Johnson Sw., 205 B.R. at 827 (quoting

  Placid Oil, 158 B.R. at 412). The Trustee testified that, before the bankruptcy cases, he had

  no relationship with Terry—and after he was appointed, his relationship with Terry was

  typical of that between a trustee and the debtor’s largest creditor. He relied on Terry’s

  financial advice for a brief time out of necessity, not affinity. Terry appears to have been

  represented by independent counsel in his dealings with the Trustee. The lack of an auction

  can be explained by the Trustee’s assertion—credited by the bankruptcy court—that no other

  creditor was a logical choice to be Acis’ equity owner. And the record indicates that there

  was at least some negotiation between Terry and the Trustee regarding the amount of the

  reduction of Terry’s claim against the estates. Indeed, according to the Trustee’s testimony,

  Terry thought the price for Neutra’s equity was too high, but the Trustee held firm and Terry

  gave in. These facts plausibly support the findings that Terry and the Trustee were not so

                                              - 76 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 77 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 77 of 84 PageID 98070


  close as to give Terry an advantage based on affinity, and that the Plan was negotiated at

  arm’s length. The bankruptcy court thus did not commit clear error by finding that Terry was

  not an insider.42

                                                  C

         Highland and Neutra’s remaining § 1129(a)(5) arguments—that Terry’s appointment

  as Acis’ new equity owner is contrary to the interests of creditors, investors, and the

  public—are unavailing.

         Highland and Neutra first contend that “[c]onfirmation of a Chapter 11 plan of

  reorganization that was designed to allow an insider to obtain ownership of the reorganized

  debtor for an improper purpose is against public policy.” Highland & Neutra Third Appeal

  Br. 43 (emphasis added) (citing In re S. Beach Sec., Inc., 606 F.3d 366, 371 (7th Cir. 2010)).

  But Terry is not an insider, and—as discussed supra at § VIII(A)(3)—he pursued Acis’

  involuntary bankruptcy in good faith and for a proper bankruptcy purpose.

         Highland and Neutra also assert that “a bankruptcy court must, by considering the

  broader public policy interests, prevent the appointment of a proposed leader who has a

  conflict of interest or other financial or personal affiliation that would make his or her control

  inappropriate.” Highland & Neutra Third Appeal Br. 44. They note that Terry is embroiled

  in a battle with HCLOF over control of the subordinated notes, and with Highland itself over



         42
           As an additional ground for finding that Terry is an insider, Highland and Neutra
  assert that Terry had access to voluminous insider information during the pendency of these
  cases. But they cite no evidence in the record on appeal in support of this assertion.

                                                - 77 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 78 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 78 of 84 PageID 98071


  myriad issues in state court. But this assertion is not entirely accurate: it is Acis, not Terry,

  who is battling with HCLOF over the subordinated notes.               And even if Terry has

  disagreements with Highland in state court, this fact is not necessarily dispositive of whether

  the Plan is in the public interest. According to case law cited by Highland and Neutra, there

  are numerous factors to consider in deciding whether a proposed plan is in the public interest,

  and the weight given to each factor varies depending on the circumstances of the case. See

  In re Digerati Techs., Inc., 2014 WL 2203895, at *5 (Bankr. S.D. Tex. May 27, 2014).

  Relevant factors include whether the appointment “perpetuate[s] incompetence, lack of

  direction, [or] inexperience,” and whether “the individual [is] capable and competent to serve

  in the proposed capacity assigned to him.” Id. The bankruptcy court found that Terry is

  “well qualified to reorganize” Acis and that his new role “will be similar to the role he very

  successfully performed for” Acis. Acis II, 2019 WL 417149, at *14. Giving appropriate

  weight to all of the public policy factors in the context of this case—particularly in light of

  the bankruptcy court’s finding that Highland has “unclean hands,” id. at *10—the court

  concludes that the bankruptcy court did not clearly err by finding that confirmation of the

  Plan was consistent with public policy.

                                                 X

         Finally, the court considers the contention of Highland and Neutra that the Plan does

  not satisfy the cram-down requirements of 11 U.S.C. § 1129(b).

         It is familiar jurisprudence that the acceptance of all impaired classes of claims or

  interests required by § 1129(a)(8) is not necessary for plan confirmation when § 1129(b) is

                                               - 78 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 79 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 79 of 84 PageID 98072


  satisfied. Section 1129(b) permits confirmation when all other requirements of § 1129(a) are

  met and “the plan does not discriminate unfairly, and is fair and equitable, with respect to

  each class of claims or interests that is impaired under, and has not accepted, the plan.”

  § 1129(b)(1). The court reviews the bankruptcy court’s finding that the cram-down

  requirements are met for clear error. See In re Block Shim Dev. Co.-Irving, 118 B.R. 450,

  452 (N.D. Tex. 1990) (Fitzwater, J.).

         Highland and Neutra challenge the bankruptcy court’s finding that the Plan meets

  these requirements, contending the Plan is neither fair nor equitable to them, in violation of

  § 1129(b)(1).43 More specifically, Highland and Neutra assert that the Plan violates the

  absolute priority rule and its corollaries.

         Under the absolute priority rule, “fairness and equity require[] that ‘the creditors . . .

  be paid before the stockholders [can] retain [equity interests] for any purpose whatever.’”

  Bank of Am. Nat’l Tr. & Sav. Ass’n v. 203 N. LaSalle Street P’ship, 526 U.S. 434, 444 (1999)

  (last alteration in original) (quoting N. Pac. R.R. Co. v. Boyd, 228 U.S. 482, 508 (1913)).

  The reason for the rule is “the danger inherent in any reorganization plan proposed by a

  debtor . . . that the plan will simply turn out to be too good a deal for the debtor’s owners.”

  Id. The rule is embodied in § 1129(b)(2)(B)(ii). See LaSalle, 526 U.S. at 449. The debtor’s

  old equity owners can retain their interest in the debtor if they contribute new value to the

  bankruptcy estate, and this new value “makes the senior creditors (and the estate as a whole)


         43
           Highland and Neutra also argue that the requirements of § 1129(a)(3) are not met.
  For the reasons discussed supra at § VIII, the court rejects this argument.

                                                - 79 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 80 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 80 of 84 PageID 98073


  better off.” In re Castleton Plaza, LP, 707 F.3d 821, 821 (7th Cir. 2013). The way to assess

  whether the value contributed by the old equity owners makes the senior creditors better off

  is to allow for a market valuation of the debtor’s equity. See LaSalle, 526 U.S. at 454-58.

         Highland and Neutra contend that the Plan violates the absolute priority rule because

  there was no market test to assess the value of Acis’ equity—instead, the Trustee unilaterally

  selected the $1 million number without soliciting competing bids. But the absolute priority

  rule, by its own terms, only applies when the debtor’s old equity owners will retain their

  equity interest after bankruptcy. See LaSalle, 526 U.S. at 444. Where, as here, a non-insider

  creditor becomes the debtor’s new owner, there is no “danger . . . that the plan will simply

  turn out to be too good a deal for the debtor’s [old] owners.” Id. Whatever the significance

  of the Trustee’s failure to solicit competing bids, it does not violate the absolute priority rule

  in this instance.

         Highland and Neutra also argue that the Plan violates a corollary of the absolute

  priority rule: “that a senior class cannot receive more than full compensation for its claims.”

  In re Exide Techs., 303 B.R. 48, 61 (Bankr. D. Del. 2003) (quoting In re Genesis Health

  Ventures, Inc., 266 B.R. 591, 612 (Bankr. D. Del. 2001)). They assert that “to obtain

  confirmation of a reorganization plan that completely extinguishes equity interests, the plan’s

  proponent must prove that there is no value left once the creditors have had their turn.”

  Highland & Neutra Third Appeal Br. 47 (quoting In re Dave’s Detailing, Inc., 2015 WL

  4601726, at *16 (Bankr. S.D. Ind. July 30, 2015)). This, in turn, requires a showing that no

  creditor is paid more than in full. See In re MCorp Fin., Inc., 137 B.R. 219, 235 (Bankr. S.D.

                                                - 80 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 81 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 81 of 84 PageID 98074


  Tex. 1992), abrogated on other grounds by In re Briscoe Ents., Ltd., II, 994 F.2d 1160, 1164

  n.11 (5th Cir. 1993). Highland and Neutra maintain that the Plan violates this rule in two

  ways.

          First, they contend that the bankruptcy court wrongly inflated the value of the secured

  portion of Terry’s partially-secured claim from approximately $634,000 to $1 million. This

  argument rests on an erroneous understanding of the Plan. The Plan reduces the total value

  of Terry’s partially-secured claim—i.e., the sum of both the secured and unsecured portions

  of his claim—by $1 million, and then treats the remaining total balance of Terry’s claim as

  a general unsecured claim. The Plan does not inflate the value of his secured claim.

          Second, Highland and Neutra argue that, without a market test of Acis’ value, the

  bankruptcy court could not have determined whether Terry was overcompensated when he

  received Acis’ equity in exchange for a $1 million reduction in his claim. But there was a

  market valuation in the present case. In LaSalle the Supreme Court suggested (but did not

  decide) that the termination of exclusivity—i.e., allowing any interested person to submit a

  competing reorganization plan—can constitute a sufficient market test of a debtor’s value.

  See LaSalle, 526 U.S. at 458. Since then, courts have concluded in a number of cases that

  opening the bankruptcy process to competing plan proposals is a valid market test. See H.G.

  Roebuck & Son, Inc. v. Alter Commc’ns, Inc., 2011 WL 2261483, at *7 (D. Md. June 3,

  2011) (“Indeed, if the Bankruptcy Court simply allowed Roebuck to file a competing plan,

  and the creditors found that plan to be inferior, they could still vote for Alter’s original plan,

  and [LaSalle] would have been satisfied.”); Dave’s Detailing, 2015 WL 4601726, at *18

                                                - 81 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 82 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 82 of 84 PageID 98075


  (“The termination of exclusivity provides an open market for competition in the form of

  competing plans.”); In re Situation Mgmt. Sys., Inc., 252 B.R. 859, 866 (Bankr. D. Mass.

  2000) (“[T]he competing plan approach provides for a more informed process for creditors

  and to interested bidders than an auction of equity interests in the context of a Debtor’s

  plan.”); In re Homestead Partners, Ltd., 197 B.R. 706, 716-17 (Bankr. N.D. Ga. 1996)

  (“Competing plans certainly would foster alternate bids for control of the reorganized debtor,

  and would thereby dispel any concerns regarding the necessity and value of the shareholder’s

  offer.”); In re SM 104 Ltd., 160 B.R. 202, 227 (Bankr. S.D. Fla. 1993) (“[A]t least in all but

  the largest bankruptcy cases, the disclosure and confirmation procedures provided by Chapter

  11 offer an acceptable alternative for marketing the ownership interests of the reorganized

  debtor.”).44

         No party in the present case held the exclusive right to propose a reorganization plan.

  Highland and Neutra could have proposed a competing plan if they believed that the

  Trustee’s plan undervalued Acis’ equity. They did not do so. Thus the bankruptcy court did

  not err by approving a Plan that valued Acis’ equity at $1 million.



         44
           Highland and Neutra’s argument to the contrary, based on the Seventh Circuit’s
  opinion in Castleton, 707 F.3d 821, is unpersuasive. The court in Castleton concluded that
  the termination of exclusivity was insufficient to constitute a market test in the context of the
  absolute priority rule. See id. at 823-24. The court applied that rule because the person
  receiving the debtor’s equity under the plan was an insider. See id. In contrast, Terry is not
  an insider, and the absolute priority rule does not apply in the present case. See Dave’s
  Detailing, 2015 WL 4601726, at *18 (“The holding in Castleton Plaza applies to
  shareholders or insiders—not to non-insider third parties—obtaining equity in a reorganized
  debtor.”).

                                               - 82 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 83 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 83 of 84 PageID 98076


                                                 XI

         On April 12, 2019 Acis filed a motion to substitute itself as the appellee in the Third

  Appeal. It maintains that, once the Plan took effect, Acis became the Trustee’s successor-in-

  interest. But as Acis recognizes, “the Federal Rules of Bankruptcy Procedure applicable to

  this case, those numbered 8001-8028, do not provide a specific rule governing substitution

  of parties in bankruptcy appeals to the district court.” Acis Mot. Substitute 3. Acis also fails

  to cite, and the court has not found, any case in which a district court allowed such party

  substitution while an appeal was pending. Accordingly, the court in its discretion denies

  Acis’ motion. Cf. Otis Clapp & Son, Inc. v. Filmore Vitamin Co., 754 F.2d 738, 743 (7th

  Cir. 1985) (holding that substitution of parties under an analogous rule, Fed. R. Civ. P. 25(c),

  is within court’s discretion). If Acis wishes to take the place of the Trustee in any further

  appeal to the Fifth Circuit, it may make a request under the procedure prescribed by Fed. R.

  App. P. 43.

                                            *     *      *

         In the First Appeal, the clerk is directed to strike ECF Doc. No. 2 from the docket of

  No. 3:18-CV-1084-D and to refile that document in No. 3:18-CV-1057-D with a filing date

  of April 27, 2018.

         The court DISMISSES the appeals of the orders denying intervention in Nos. 3:18-

  CV-1056-D and 3:18-CV-1084-D, and DISMISSES the appeals of the orders for relief in

  Nos. 3:18-CV-1057-D and 3:18-CV-1073-D.

         The court AFFIRMS the Break-Up Fee and Expense Reimbursement order at issue

                                                - 83 -
Case 18-30264-sgj11 Doc 1117 Filed 07/18/19 Entered 08/23/19 16:20:23 Page 84 of 84
  Case 3:19-cv-00291-D Document 75 Filed 07/18/19 Page 84 of 84 PageID 98077


  in the Second Appeal, No. 3:18-CV-1822-D.

        In the Third Appeal, No. 3:19-CV-0291-D, the court AFFIRMS the bankruptcy

  court’s order confirming the Plan and approving the disclosure statement.

        The court DENIES Acis’ April 12, 2019 motion to substitute party.

        AFFIRMED in part; DISMISSED in part.

        July 18, 2019.



                                           _________________________________
                                           SIDNEY A. FITZWATER
                                           SENIOR JUDGE




                                            - 84 -
